Exhibit 10.2

        A mark of [***] in the text of this Exhibit indicates that confidential
material has been omitted.

This Exhibit, including the omitted portions, has been filed separately with the
Secretary of the
Securities and Exchange Commission pursuant to an application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------


TERMINATION AND TRANSITION AGREEMENT

THIS TERMINATION AND TRANSITION AGREEMENT (the “Agreement”) is entered into as
of April 26, 2004 (the “Signing Date”) by and between MedImmune Vaccines, Inc.,
a Delaware corporation (“MedImmune”), and Wyeth, a Delaware corporation, acting
through its Wyeth Pharmaceuticals division (“Wyeth”). Unless the context clearly
requires otherwise, all references to MedImmune and Wyeth shall include any
predecessor entity thereto that was a party to the Collaboration Agreements
(defined below), including Aviron, in the case of MedImmune, and American Home
Products Corporation acting through its Wyeth-Ayerst Laboratories Division, in
the case of Wyeth. MedImmune and Wyeth are referred to individually as a “Party”
and collectively as the “Parties.”


RECITALS

        WHEREAS, MedImmune and Wyeth are parties to the Collaboration Agreements
(defined below) regarding the development, manufacturing and marketing of
certain live, intranasally delivered, cold-adapted influenza virus vaccine
products, and the Parties now desire to terminate the Collaboration Agreements;

        WHEREAS, Wyeth desires to transfer or license to MedImmune, in some
cases, and revert back to MedImmune, in other cases, and MedImmune desires to
acquire or license from Wyeth, all of Wyeth’s right, title and interest in and
to certain of Wyeth’s assets relating to the Products (defined below);

        WHEREAS, MedImmune desires to obtain performance of specified Services
(as defined below) from Wyeth, and Wyeth is willing to perform for MedImmune
such Services; and

        WHEREAS, Wyeth and an Affiliate of MedImmune are entering that certain
Asset Purchase Agreement as of the date hereof (the “Asset Purchase Agreement”)
providing for the sale and purchase of certain real property and other assets
related to a Wyeth facility used in the distribution of the Frozen Product
(defined below).


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual covenants and agreements contained in this Agreement, the Parties hereby
agree as follows:


ARTICLE 1
DEFINITIONS

        The following terms, when capitalized, shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined) as used in this Agreement:

        1.1“Acquired Assets” has the meaning set forth in Section 3.1.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

        1.2 “Additional Transition Services” means services performed by Wyeth
pursuant to Sections 7.2 and 7.3 of this Agreement.

        1.3 “Affiliate(s)” means, with respect to any person, any person which,
directly or indirectly through the ownership of equity securities or through
other arrangements, either controls, or is controlled by or is under common
control with, such person. A person shall be deemed to be in control of another
entity if it owns or controls at least fifty percent (50%) of the equity
securities of the subject entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority); provided, however, that a person shall not be
deemed to be in control of an entity in which a person owns a majority of the
ordinary voting power to elect a majority of the board of directors or other
governing board but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect.

        1.4 “Asset Purchase Agreement” has the meaning set forth in the
Recitals.

        1.5“Audit Disagreement” has the meaning set forth in Section 6.9(b).

        1.6“Aviron” means Aviron, a Delaware corporation and
predecessor-in-interest of MedImmune with respect to the Collaboration
Agreements.

        1.7“CAIV-T” means any Liquid Formulation [***] developed by Wyeth under
the Collaboration Agreements.

        1.8 “Clinical Trial Material Deliverables” or “CTM Deliverables” means
CAIV-T in [***] for CTM 4.5 Deliverables and [***] for CTM 5.0 Deliverables, in
each case in the form specified on Schedule 1.8. When “CTM” in the term “CTM
Deliverables” is followed by a number, the term shall refer to a particular lot
number of clinical trial material produced by Wyeth (e.g. CTM 4.5 Deliverables
refers to clinical trial material from lot number 4.5).

        1.9 “Clinical Trial Study Reports” means all reports or summaries of all
data, records and documents resulting from the Wyeth CAIV-T Clinical Trials, as
are specified on Schedule 3.1(d).

        1.10“Closing” has the meaning set forth in Section 2.7.

        1.11“Closing Date” has the meaning set forth in Section 2.7.

        1.12 “Collaboration Agreements” means, collectively, the International
License Agreement, the U.S. License Agreement, the Supply Agreement, the Credit
Agreement, the Master Amendment Agreement, the Letter Agreement, the
Non-Disclosure Agreement and the Material Transfer Agreement, including all
amendments, supplements and letter agreements related thereto.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

        1.13 “Competitive Vaccine Product” means (a) in any member country of
the European Union as of the Closing Date, [***] which such product is approved
for such use by any applicable foreign Governmental Authority equivalent to the
FDA; and (b) in all countries within the Royalty Territory other than those
described in subsection (a), [***], which such product is approved for such use
by the FDA or any foreign equivalent Governmental Authority.

        1.14 “Control” or “Controlled” means (other than as used in Section 1.3)
the right to grant a license or sublicense to intangible property rights
(including patent rights, know-how and/or trade secret information), and the
right to provide access to or cross-reference to regulatory filings, in each
case to the extent not in violation of the terms of any agreement or other
arrangement with any Third Party and to the extent that no payments or other
consideration is payable to any Third Party.

        1.15 “Credit Agreement” means that certain Credit Agreement by and
between MedImmune and Wyeth, dated as of January 11, 1999.

        1.16“Dispute” has the meaning set forth in Section 17.1.

        1.17“Domain Name” has the meaning set forth in Section 3.1(h).

        1.18“EMEA” means the European Medical Evaluation Agency, or any
successor agency thereto.

        1.19 “Encumbrance” means any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equitable interest, claim, preference,
right of possession, lease, license, encroachment, covenant, infringement,
interference, order, right of first refusal, defect, reservation, limitation,
impairment, imperfection of title, condition or restriction of any nature,
including any restriction on the transfer of any asset, any restriction on the
receipt of any income derived from any asset, any restriction on the use of any
asset and any restriction on the possession, exercise or transfer of any other
attribute of ownership of any asset; except any of the foregoing or other
matters, individually and in the aggregate, that are not materially adverse to,
or materially interfere with, the use of the asset as they are currently or
contemplated to be used or their adequacy for such use. “Encumbered” has a
correlative meaning.

        1.20“Excluded Assets” has the meaning set forth in Section 3.2.

        1.21“FDA” means the United States Food and Drug Administration, or any
successor agency thereto.

        1.22 “Field” means the use of the Product in humans to prevent (a)
influenza and/or influenza-associated illnesses, including influenza-associated
otitis media infection, or (b) any other disease or condition.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

        1.23“Finished Frozen Product” means the Frozen Product in finished,
packaged form for commercial sale.

        1.24 “Flu Season” means a period beginning on July 1 of any given year
and ending on June 30 of the following year. When preceded by a particular time
frame (e.g., the 2004-05 Flu Season), this term refers to the period beginning
on July 1 of the first year listed (i.e., July 1, 2004 in this example) and
ending on June 30 of the second year listed (i.e., June 30, 2005 in this
example).

        1.25 “FluMist™ BLA” means the FDA-approved Biologics License Application
for the Product, which has the following number: 12502010, including any
amendments or supplements thereto.

        1.26 “Frozen Product” means a formulation of the Product which, during
the stability dating period established by the FDA or any foreign equivalent
Governmental Authority in the Royalty Territory, [***] including, but not
limited to, that formulation of the Product approved as of June 17, 2003 for
marketing by the FDA pursuant to the FluMist™ BLA.

        1.27 “Fully-Absorbed Costs” means the costs for those categories of
items specified in Schedule 1.27, which costs are incurred by Wyeth in
performance of the Services relating to the technology transfer of certain
manufacturing information and the manufacture and testing of the CTM
Deliverables, in each case at Wyeth’s Marietta facility.

        1.28 “Government Licenses” means a regulatory approval or license, or
investigational application, issued, granted, allowed or given by or under the
authority of any Governmental Authority or pursuant to any law, rule or
regulation throughout the Royalty Territory and required for the clinical
testing in humans, or commercial sale, of the Product anywhere in the Royalty
Territory, excluding all such applications, approvals or licenses related to the
Marietta Facility, Louisville Distribution Center (as defined in the Asset
Purchase Agreement), or products or services of Wyeth other than those relating
solely to the Products and the Services.

        1.29 “Governmental Authority” means any United States, state, local or
foreign governmental entity or municipality or subdivision thereof or any
authority, department, commission, board, bureau, agency court or
instrumentality.

        1.30“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of
1976, as amended.

        1.31 “Information” means techniques, information, know-how and data
relating to development, testing, manufacture and commercialization of the
Product and including (but not limited to) practices, methods, knowledge,
know-how, skill, experience, test data including pharmacological, toxicological,
preclinical and clinical test data, analytical and quality control

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

data, marketing, pricing, distribution, cost, sales and manufacturing data or
descriptions. “Information” shall include any Invention for which a patent
application has not been filed, or if filed, has not been published.

        1.32 “Internal Costs” means those costs directly related to employees
assigned by Wyeth to work on any of the Services [***].

        1.33 “International License Agreement” means that certain International
FluMist™ License Agreement by and between MedImmune and Wyeth, dated as of
January 11, 1999, as amended.

        1.34“Invention” means any patentable invention or discovery.

        1.35“Joint Patent” means a Patent claiming an Invention in the Joint
Technology.

        1.36 “Joint Technology” means all Information and Inventions discovered
or developed jointly by one or more employees or consultants of MedImmune, on
the one hand, and by one or more employees or consultants of Wyeth on the other
hand, during the term of and pursuant to either of the U.S. License Agreement or
International License Agreement, in each case as determined under the United
States laws of inventorship.

        1.37 “Letter Agreement” means that certain letter agreement by and
between MedImmune and Wyeth, dated as of October 23, 2002.

        1.38 “Liquid Formulation” means a liquid formulation of the Product
which, during the stability dating period established by the FDA or any foreign
equivalent Governmental Authority in the Royalty Territory, [***].

        1.39 “Master Amendment Agreement” means that certain Master Amendment
Agreement by and between MedImmune and Wyeth, dated as of September 30, 2003.

        1.40 “Master Donor Strains” means the influenza strains [***].
“Structural equivalents” include any influenza virus: (a) [***] or (b) that
comprises at least one characteristic nucleotide sequence feature or encoded
amino acid sequence feature of any gene segment selected from the list of such
features shown in Schedule 1.40; or (c) for which Wyeth cannot provide
reasonable evidence to a mutually agreed upon independent Third Party
laboratory, under an agreement that restricts such Third Party from disclosing
Wyeth confidential information to MedImmune, that the virus is not derived from
[***].

        1.41 “Material Transfer Agreement” means that certain Material Transfer
Agreement by and between MedImmune and Wyeth, dated as of July 15, 2002.

        1.42 “MedImmune Collaboration IP” means any and all intellectual
property rights licensed to Wyeth pursuant to the terms of the Collaboration
Agreements.

        1.43 “MedImmune Confidential Information” means any (a) Information and
other information and materials (including without limitation the MedImmune
Product Materials and sequence information relating thereto or derived from the
MedImmune Product Materials) furnished to Wyeth by MedImmune pursuant to the
Collaboration Agreements or this Agreement; (b) Information relating solely to
the Products, which Information was developed by or on behalf of Wyeth in the
course of the collaboration under the Collaboration Agreements; and
(c) provisions of this Agreement that are the subject of an effective order of
the U.S. Securities and Exchange Commission granting confidential treatment
pursuant to the Securities Act of 1934, as amended.

        1.44“MedImmune Parties” has the meaning set forth in Section 4.3.

        1.45 “MedImmune Product Materials” means the Master Donor Strains, any
master virus seeds, master virus working seeds, virus seeds, or bulk monovalent
or trivalent blended Product (or progeny or derivatives thereof) or any
intermediate used in the production thereof, or any other proprietary biological
materials, in each case, transferred to Wyeth by MedImmune under the
Collaboration Agreements or this Agreement, including any nucleic acid
materials, including RNA or DNA materials, relating thereto or derived from any
of the foregoing.

        1.46 “Michigan” means the Regents of the University of Michigan, a
constitutional corporation of the State of Michigan with offices located at
Wolverine Tower, Room 2071, 3003 South State Street, Ann Arbor, Michigan,
48109-1280, USA.

        1.47 “Michigan Agreement” means the Materials Transfer and Intellectual
Property Agreement between Aviron and Michigan dated February 24, 1995, as
amended, attached hereto as Schedule 1.47.

        1.48 “Net Sales” means the sum of all amounts invoiced by MedImmune
and/or its Affiliates to Third Parties (or by MedImmune’s licensees,
sublicensees or Distributors (as defined below) (in each case, other than Wyeth
or Wyeth’s Affiliates) to Third Parties) during a given Royalty Period (as
defined in Section 6.5(c)), for the sale of any given Product in the Royalty
Territory to such Third Parties less (in each case, with respect to such sales):

                (a)     the following [***] as determined under accounting
principles generally accepted in the United States (but only to the extent not
already deducted from the invoice), paid or credited to such Third Parties for:

                        (i)     any [***];

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                        (ii)     any [***] customary in the trade including, but
not limited to, [***];

                        (iii)     any [***] including, but not limited to,
[***];

                        (iv)     any [***];

                        (v)     any amounts [***] to such Third Parties for
[***]; and

                        (vi)        [***].

                (b)     [***];

                (c)     the cost of [***] or, if the Product [***], in either
case, including, but not limited to [***], except in all cases to the extent
such costs are separately invoiced; and

                (d)     taxes, other than income taxes, specifically associated
with the Product including, but not limited to, sales, excise, turnover,
inventory, value-added and similar taxes along with duties or other governmental
tariffs assessed on the sale of the Products as well as any taxes paid by
MedImmune and its Affiliates under 42 U.S.C. 300 aa-1 et seq., 26 U.S.C. 9510,
4131 & 4132 or other similar legislation in jurisdictions in the Royalty
Territory, or to a State of the United States or other sovereign entity,
insuring against liability arising out of the manufacture, use or sale of
Product by MedImmune or its Affiliates.

_________________

        1.49 “Non-Disclosure Agreement” means the Non-Disclosure Agreement by
and between MedImmune and Wyeth, dated March 10, 2004.

        1.50“Non-Frozen Product” or “NFP” means either CAIV-T or any other
Liquid Formulation.

        1.51 “Patent” means patents, applications for patent, provisional
applications for patent, and any patents issuing therefrom, including any
divisions, continuations, continued prosecution applications and
continuations-in-part thereof, confirmations, and reexamination certificates,
renewals, reissue patents, patent extensions and patent term restorations, and
any foreign equivalents of the foregoing or corresponding patents or patent
applications, in each case filed anywhere in the Royalty Territory.

        1.52“Pre-Closing Period” has the meaning set forth in Section 11.1(a).

        1.53 “Product(s)” means a live, attenuated, intranasally delivered, cold
adapted influenza vaccine derived from the Master Donor Strains including, but
not limited to, the Frozen Product and any NFP.

        1.54 “PLA” means a Product License Application or Biologics License
Application filed with the FDA for any NFP, or the equivalent filing made with
the EMEA or any other equivalent Governmental Authority in the Royalty
Territory.

        1.55“Required Third Party Consents” means the consents of the Third
Parties listed on Schedule 1.55.

        1.56“Royalty Term” has the meaning set forth in Section 6.5(b).

        1.57“Royalty Territory” means all countries of the world.

        1.58“Service Fees” has the meaning set forth in Section 8.2.

        1.59“Services” means the Transition Services and the Additional
Transition Services.

        1.60“Signing Date” has the meaning set forth in the first paragraph of
this Agreement.

        1.61 “Supply Agreement” means that certain Supply Agreement by and
between MedImmune and Wyeth, dated as of January 11, 1999, as amended.

        1.62 “Third Party(-ies)” means any person or entity other than MedImmune
or Wyeth and their respective Affiliates.

        1.63“Third Party Agreements” has the meaning set forth in Section
3.1(e).

        1.64“Transferred Intellectual Property” means, collectively, the Wyeth
Copyrights and Wyeth Trademarks.

        1.65“Transition Services” has the meaning set forth in Section 7.1.

        1.65 “U.S. License Agreement” means that certain United States License
and Co-Promotion Agreement by and between MedImmune and Wyeth, dated as of
January 11, 1999, as amended.

        1.66 “WARF Assignment” means that Assignment of the WARF License
Agreement by and between MedImmune West, Inc., an Affiliate of MedImmune, and
Wyeth executed concurrently herewith to be effective as of the Closing, a copy
of which is attached hereto as Schedule 1.67.

        1.67 “WARF License Agreement” means that certain Exclusive Patent and
Know-How License Agreement by and between the Wisconsin Alumni Research
Foundation (“WARF”) and American Home Products Corporation, dated as of June 15,
2001 and attached hereto as Schedule 1.68.

        1.68 “WARF Sublicense Agreement” means that Sublicense Agreement by and
between MedImmune West, Inc., an Affiliate of MedImmune, and Wyeth executed
concurrently herewith to be effective as of the Closing, a copy of which is
attached hereto as Schedule 1.69.

        1.69 “Wyeth CAIV-T Data” means (a) any data resulting from preclinical
testing of CAIV-T generated by or on behalf of Wyeth or its Affiliates or (b)
any human clinical trial data generated in the course of the conduct of the
Wyeth CAIV-T Clinical Trials.

        1.70 “Wyeth CAIV-T Clinical Trials” means those certain CAIV-T clinical
trials described on Schedule 1.71.

        1.71 “Wyeth Confidential Information” means (a) the Wyeth General
Know-How, (b) Wyeth Product Specific Know-How, (c) any provisions of this
Agreement that are the subject of an effective order of the U.S. Securities and
Exchange Commission granting confidential treatment pursuant to the Securities
Act of 1934, as amended, and (d) any Wyeth confidential information disclosed to
MedImmune employees pursuant to Section 5.8.

        1.72“Wyeth Copyrights” has the meaning set forth in Section 3.1(a).

        1.73“Wyeth Data” has the meaning set forth in Section 3.1(d).

        1.74 “Wyeth General Know-How” means all inventions (whether or not
patentable), ideas, processes, formulae, clinical trial protocols, technical
information, trade secrets, developments, discoveries, data, drawings,
techniques, equipment specifications, models and know-how owned or Controlled by
Wyeth as of the Closing Date, in tangible or intangible form, in each case that
are related to the research, development, manufacture, use, distribution, or
commercialization of both (i) the Products and (ii) other products or services
of Wyeth; provided, however, that Wyeth General Know-How does not include any
Wyeth Data or any technology licensed to Wyeth pursuant to the WARF License
Agreement.

        1.75 “Wyeth Government Licenses” means those Government Licenses owned
by Wyeth or its Affiliates and set forth on Schedule 3.1(j) and all applications
therefor and related correspondence.

        1.76“Wyeth Materials” has the meaning set forth in Section 3.1(c).

        1.77 “Wyeth Product Specific Know-How” means all inventions (whether or
not patentable), ideas, processes, formulae, clinical trial protocols, technical
information, trade secrets, developments, discoveries, data, drawings,
techniques, equipment specifications, models and know-how owned or Controlled by
Wyeth as of the Closing Date, in each case that are related solely to the
research, development, manufacture, use, distribution, or commercialization of
the Products, in tangible or intangible form; provided, however, that the Wyeth
Product Specific Know-How shall not include any Wyeth General Know-How, any
Wyeth Data or any technology licensed to Wyeth pursuant to the WARF License
Agreement.

        1.78“Wyeth Promotional Materials” has the meaning set forth in Section
3.1(g).

        1.79“Wyeth Third Party Costs” has the meaning set forth in Section 8.2.

        1.80“Wyeth Trademarks” has the meaning set forth in Section 3.1(b).

        1.81 “Wyeth Work Product” means any inventions (whether or not
patentable), ideas, processes, formulae, clinical trial protocols, technical
information, trade secrets, developments, discoveries, data, drawings,
techniques, equipment specifications, models and know-how which are solely, or
jointly with MedImmune, conceived, made, reduced to practice, or learned by
Wyeth in the course of performing any Services, in each case that are related
solely to the research, development, manufacture, use, distribution, or
commercialization of the Products, in tangible or intangible form; provided,
however, that the Wyeth Work Product shall not include any Acquired Assets.


ARTICLE 2
TERMINATION OF COLLABORATION AGREEMENTS

        2.1 Collaboration Agreements. Effective upon the Closing Date and
notwithstanding anything to the contrary contained in any of the Collaboration
Agreements, except as otherwise set forth in this Section 2.1, each of the
Collaboration Agreements and all verbal understandings relating thereto shall be
irrevocably terminated and of no further force and effect, including without
limitation, those provisions in the Collaboration Agreements expressly stated to
survive termination, and the Parties shall be released from all obligations set
forth in the Collaboration Agreements in accordance with the terms of Section
15.1. Notwithstanding the foregoing to the contrary, those terms of the
Collaboration Agreements expressly stated in Sections 2.4 and 13.5 of this
Agreement to survive termination (as well as any definitions referenced by such
terms) shall remain in full force and effect in accordance with the terms and
conditions of this Agreement.

        2.2 Effects of Termination. Without limiting the generality of Section
2.1, upon the Closing Date, all licenses and other rights granted by MedImmune
to Wyeth under the Collaboration Agreements will irrevocably terminate
immediately and all rights in and to the MedImmune Collaboration IP and the
MedImmune Product Materials shall revert immediately to MedImmune. Except as set
forth in this Agreement and except for any Services to be provided by Wyeth,
Wyeth will have no further obligation to research, develop, manufacture, sell,
distribute or otherwise commercialize the Products under the Collaboration
Agreements from and after the Closing Date, and, MedImmune shall be solely
responsible for the research,

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

development, manufacture, transportation, testing, sale, distribution and
commercialization of Products from and after the Closing Date.

        2.3 Return of Confidential Information, Collaboration Intellectual
Property and MedImmune Product Materials. Not later than sixty (60) days
following the Closing Date, Wyeth, at its expense, shall return and deliver to
MedImmune: (a) all Confidential Information of MedImmune (as defined under the
Collaboration Agreements and disclosed thereunder); (b) all tangible embodiments
of MedImmune Collaboration IP; (c) all MedImmune Product Materials; and (d) any
other MedImmune Confidential Information in the possession or control of Wyeth
and its Affiliates, except (i) in all cases, MedImmune Confidential Information,
MedImmune Collaboration IP and MedImmune Product Materials to be used by Wyeth
in performance of the Services (but which shall be returned within thirty (30)
days after completion of performance of the Services), (ii) one archival copy of
the MedImmune Confidential Information (excluding any MedImmune Product
Materials) to be retained to allow Wyeth to determine its confidentiality
obligations and enforce its rights under this Agreement; and (iii) any
information encompassed by Section 1.43(c). If delivery of any of the foregoing
materials is not practicable within such sixty (60) day period, the Parties
shall in good faith agree upon a reasonable timetable for such delivery, but in
no event shall such delivery occur later than December 31, 2004. For the
avoidance of doubt, the foregoing delivery will be at Wyeth’s expense and in a
manner to be mutually agreed upon by the Parties.

        2.4 Pre-Existing Intellectual Property Rights. Except as expressly
provided for in this Agreement, all Joint Technology, and all Inventions and
Information discovered, generated, conceived or reduced to practice during the
term of and pursuant to the U.S. License Agreement or the International License
Agreement, as the case may be, shall continue to be owned in accordance with the
terms of Section 15.1(b) of the U.S. License Agreement and Section 14.1(b) of
the International License Agreement. For clarity, it is understood that: (a)
certain Information and Inventions owned or Controlled by Wyeth shall be (i)
assigned to MedImmune hereunder to the extent such Information and Inventions
are included in the Acquired Assets, or (ii) licensed to MedImmune hereunder to
the extent such Information and Inventions are included in Wyeth Product
Specific Know-How, Wyeth General Know-How or Subsequent Patents (as defined in
Section 3.4), and (b) all Joint Technology shall be subject to the license
rights granted herein.

        2.5 Financial Reconciliation. On the Closing Date, MedImmune shall make
the payment to Wyeth of [***], which shall constitute full payment of all
amounts due under the Collaboration Agreements and for the acquisition by and
transfer to MedImmune of Wyeth’s residual inventory of remaining freezer boxes,
and no further amounts will be owed by either Party under the Collaboration
Agreements.

        2.6 2003-2004 Flu Season. Wyeth shall, and shall cause its Affiliates or
relevant Third Parties to, provide, perform and complete the following
obligations with respect to the 2003-2004 Flu Season not later than June 30,
2004: (a) destroy all Finished Frozen Product in its possession in accordance
with all applicable legal requirements or return to MedImmune such Finished
Frozen Product, at MedImmune’s request and expense (provided that MedImmune
provides notice of its decision with respect to such destruction or return not
later than June 1, 2004); and (b) process all returns for the Frozen Product, at
Wyeth’s expense.

        2.7 Closing. The closing of the transactions contemplated herein,
including the purchase of the Acquired Assets by MedImmune (the “Closing”) will
take place at the offices of Cooley Godward LLP, 11951 Freedom Drive, Reston,
Virginia 20190, at a time and on a date to be determined by mutual agreement,
which will be at least two (2) business days but not more than five (5) business
days after the satisfaction of the conditions set forth in Sections 12.1(c) and
12.2(c). For purposes of this Agreement, “Closing Date” means the date on which
the Closing actually takes place.


ARTICLE 3
PURCHASE AND SALE OF ASSETS

        3.1 Purchase and Sale of Assets. Subject to the terms and conditions set
forth herein, Wyeth shall cause to be sold, assigned, transferred, and conveyed
to MedImmune, and MedImmune shall purchase and acquire from Wyeth, at the
Closing, good and valid title and all other rights and interests in and to the
Acquired Assets, free of any Encumbrances, on the terms and subject to the
conditions set forth in this Agreement.

For purposes of this Agreement, the “Acquired Assets” shall mean and include:

                (a)     Copyrights. All copyrights, copyright registrations and
copyright applications to the extent owned by Wyeth and solely embodied in
either (i) the Wyeth Promotional Materials; or (ii) the Wyeth Data, or any
arrangement or compilation thereof (collectively, the “Wyeth Copyrights”).

                (b)     Trademarks. All trademarks, design marks, service marks,
trade names, trade dress and product packaging, whether registered or not, as
well as all registrations and applications for the same that are owned by Wyeth
that relate to the Products as set forth on Schedule 3.1(b), or any
substantially similar variations thereof, and the goodwill of the business
symbolized thereby, excluding Wyeth House Marks (collectively the “Wyeth
Trademarks”). “Wyeth House Marks” are any trademarks or service marks, and
registrations and applications therefor, utilized by Wyeth or planned to be
utilized by Wyeth, in whole or in part, in connection with any product (other
than the Products) or service of Wyeth or any of its Affiliates or that contain
the name or any part of the name or logo now or previously used by Wyeth or any
of its Affiliates, and the goodwill of the business symbolized thereby.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                (c)     Materials. All biological materials owned by Wyeth that
(i) have been used by Wyeth solely in the research, development or manufacture
of the Products, other than the MedImmune Product Materials, and excluding all
non-proprietary materials, such as reagents and other consumables that are
generally available; or (ii) have been derived from any MedImmune Product
Materials and any and all progeny, derivatives, replications, variants,
recombinants, and reassortants thereof, [***] in each case that are owned by
Wyeth as set forth on Schedule 3.1(c) (it being understood that certain items
set forth on Schedule 3.1(c) may be MedImmune Product Materials, and
accordingly, are not owned by Wyeth) (collectively, the “Wyeth Materials”).

                (d)     Data. All data (including protocols, investigator
brochures, documentation, raw data, batch records, data tables, data files and
summaries, including, but not limited to, the Clinical Trial Study Reports
listed on Schedule 3.1(d)) with respect solely to the Products or any placebo or
any other products against which the Product has been compared, other than any
Wyeth proprietary products, and in each case which results from or arises out of
all research studies, clinical and non-clinical studies conducted with respect
to the Product by or on behalf of Wyeth, including, without limitation, the
Wyeth CAIV-T Clinical Trials (or any comparative studies of the Product)
(collectively, the “Wyeth Data”). Wyeth Data also shall include any data
obtained from epidemiological studies conducted by or on behalf of Wyeth with
respect to the Product and influenza.

                (e)     Third Party Agreements. Subject to Section 3.3, those
certain agreements (whether written or oral) between Wyeth and Third Parties
relating solely to the Products as set forth on Schedule 3.1(e) (collectively,
the “Third Party Agreements”).

                (f)     Financial Materials. Any and all copies of final (i)
financial reports, data, projections, sales projections, and similar materials
prepared by or on behalf of Wyeth on or after January 1, 2003, and (ii) to the
extent transferable, market research analyses prepared by or on behalf of Wyeth,
in both cases relating to the Products, but excluding (x) any market research
information related to other Wyeth proprietary products and (y) all market
research for Frozen Product prepared by or on behalf of Wyeth prior to January
1, 2003 (collectively, the “Wyeth Financial Materials”).

                (g)     Customer Lists; Promotional Materials; Other
Information. Any and all third party payor lists and customer lists (in each
case setting forth name, address and primary contact information), billing
records, reimbursement records, regulatory correspondence related to the Product
or reports (including all raw data, data files and data summaries), Product
quality inquiry information, sales representative training materials (except to
the extent such training materials relate to products or services of Wyeth other
than the Products), custom users exits and table layouts as related to sales and
distribution for the Frozen Product, the Synavant interface software for
extracting data relating to the Frozen Product from and updating data relating
to the Frozen Product in Wyeth’s SAP system, including the software code,
documentation, process flows and programming functional and technical
requirements relating thereto, and written, printed, graphic, electronic, audio
or video matter, including but not limited to, journal advertisements, sales
visual aids, leave items, formulary binders, reprints, direct mail,
direct-to-consumer advertising, Internet postings, broadcast advertisements, and
sales reminder aids intended for use or used by Wyeth solely in connection with
any promotion of the Products, in each case in tangible or electronic form
(collectively, the “Wyeth Promotional Materials”); provided, however, that
MedImmune shall have no right to use the Wyeth House Marks.

                (h)     Domain Names. All claims, rights, title and interest
Wyeth has or may have in the registered domain name www.flumist.com or any other
domain names used solely in connection with the development or commercialization
of the Products (the “Domain Name”).

                (i)     CTM Deliverables. All CTM Deliverables delivered or to
be delivered by Wyeth to MedImmune pursuant to Section 3.6 and Schedule 7.1 of
this Agreement.

                (j)     Government Licenses. All Wyeth Government Licenses set
forth in Schedule 3.1(j), subject to Section 5.4.

        3.2 Excluded Assets. Notwithstanding anything in Section 3.1 to the
contrary, the Acquired Assets do not include any assets, rights or interests of
Wyeth that are not specifically stated as Acquired Assets (subject to any items
required to be delivered pursuant to Section 5.7), including, but not limited
to, the following assets, rights or interests of Wyeth (collectively, the
“Excluded Assets”):

                (a)     Contracts or agreements with any Third Party not
otherwise listed on Schedule 3.1(e);

                (b)     real property and leasehold interests in real property;

                (c)     employment agreements or employees; and

                (d)        Wyeth Product Specific Know-How or Wyeth General
Know-How.


        3.3 ASSIGNMENT OF CONTRACTS AND RIGHTS.

                (a)     Notwithstanding anything in this Agreement to the
contrary, except as provided in this Section 3.3, this Agreement shall not
constitute an agreement to assign any Third Party Agreement or any claim or
right or any benefit arising thereunder or resulting therefrom if an attempted
assignment thereof, without the consent of a Third Party thereto, would
constitute a breach or other contravention thereof or in any way adversely
affect the rights of MedImmune or Wyeth thereunder. Wyeth will use commercially
reasonable efforts (but without any payment of money or other consideration by
Wyeth) to obtain the consent of the other parties to any such Third Party
Agreement for the assignment thereof to MedImmune as MedImmune may request.

                (b)     If any such consent is not obtained, or if an attempted
assignment of any Third Party Agreement would be ineffective or would adversely
affect the rights of Wyeth thereunder so that MedImmune would not in fact
receive all such rights, Wyeth and MedImmune will cooperate in a mutually
agreeable arrangement under which MedImmune would obtain the benefits and assume
the obligations thereunder in accordance with this Agreement and as reasonably
permitted under the terms of such Third Party Agreement at no cost to MedImmune
in excess of the cost MedImmune would have incurred (without modification to the
terms of the Third Party Agreement) if the consent had been obtained, including
sub-contracting, sub-licensing, or sub-leasing to MedImmune, or under which
Wyeth would enforce for the benefit of MedImmune, at MedImmune’s request and
expense, any and all rights of Wyeth against a Third Party thereto. Schedule
3.3(b) sets forth those Third Party Agreements identified by the Parties for
such arrangements as of the Closing Date. With respect to any such Third Party
Agreements for the sale of Product to customers, Wyeth will promptly pay to
MedImmune when received all monies received by Wyeth in connection with such
Third Party Agreement or any claim or right or any benefit arising thereunder,
excluding all monies received as indemnification payments or reimbursement for
Wyeth expenses, and otherwise except to the extent the monies represent an
Excluded Asset. In such event, Wyeth and MedImmune shall, to the extent that all
of the benefits and obligations under any Third Party Agreement have not been
provided for by alternate arrangements satisfactory to MedImmune and Wyeth,
negotiate in good faith an appropriate adjustment in the consideration paid by
MedImmune for the Acquired Assets.

        3.4 Laboratory Notebooks. Upon the written request of MedImmune with at
least ten (10) business days’ notice and not more than once in each calendar
quarter from the Closing Date at any time during the one (1) year period from
the Closing Date, Wyeth shall permit a Third Party, selected by MedImmune and
reasonably acceptable to Wyeth and at MedImmune’s expense, to have access during
normal business hours to laboratory notebooks of Wyeth only for references which
contain Wyeth Product Specific Know-How or Wyeth Data or information relating to
the Acquired Assets. Such Third Party shall be permitted to review such
laboratory notebooks for any references to Wyeth Product Specific Know-How,
Wyeth Data or the Acquired Assets, and for no other purpose whatsoever. Such
Third Party shall be under confidentiality obligations to both Wyeth and
MedImmune, shall be permitted to copy only those portions of such laboratory
notebooks which relate to Wyeth Product Specific Know-How, Wyeth Data or the
Acquired Assets, shall redact from such copies any information contained therein
which does not relate to Wyeth Product Specific Know-How, Wyeth Data or the
Acquired Assets, and shall be permitted to provide such redacted copies to
MedImmune and to Wyeth. Wyeth shall have the right to review such redacted
copies for information unrelated to the Wyeth Product Specific Know-How, Wyeth
Data or the Acquired Assets and require that the Third Party redact any
information that Wyeth reasonably considers to be unrelated to the Wyeth Product
Specific Know-How, Wyeth Data or the Acquired Assets prior to disclosure to
MedImmune. No other information contained in such laboratory notebooks shall be
shared with MedImmune. MedImmune shall be free to use such information provided
from such laboratory notebooks for any and all purposes relating to the Products
in accordance with this Agreement. In the event that MedImmune determines that
such laboratory notebooks disclose one or more Inventions that relates solely to
the Products, Wyeth shall, at MedImmune’s request, cooperate with MedImmune and
provide MedImmune with reasonable assistance in filing and prosecuting Patents
claiming such Inventions (each such Patent, a “Subsequent Patent,” and
collectively, the “Subsequent Patents”). In the event any Subsequent Patent is
within the definition of a Joint Patent, then each such Patent shall be subject
to the licenses granted to MedImmune pursuant to

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

Section 4.1(b)(i). In the event such Subsequent Patent is not within the
definition of Joint Patent, then each such Patent shall be subject to the
licenses granted to MedImmune pursuant to Section 4.4(c).

        3.5 Assignment of WARF License Agreement. Subject to the terms and
conditions set forth herein, Wyeth shall cause to be sold, assigned,
transferred, and conveyed to MedImmune West, Inc., and MedImmune West, Inc.
shall purchase and acquire from Wyeth, effective as of the Closing, good and
valid title and all other rights and interests in and to the WARF License
Agreement, pursuant to the WARF Assignment. Upon the reasonable request of
MedImmune during the twelve (12) month period following the Closing Date, Wyeth
shall within thirty (30) days from such request provide to MedImmune or
MedImmune West, Inc., copies of any tangible embodiments of Licensed Know-How
(as defined in the WARF License Agreement) including samples of any available
biological materials (if any) that Wyeth received pursuant to the WARF License
Agreement prior to the Closing Date.

        3.6 Delivery of Acquired Assets. Wyeth will deliver to MedImmune the
Acquired Assets (together with any tangible manifestations thereof) other than
the Wyeth Data, CTM Deliverables and Wyeth Government Licenses within fifteen
(15) days after the Closing Date. The CTM Deliverables shall be prepared in
accordance with the quality technical agreement set forth on Schedule 7.1(B) and
delivered in accordance with the applicable provisions of Schedule 7.1. [***]
but in any event, Wyeth shall deliver the CTM Deliverables as soon as reasonably
practicable upon their completion. The Wyeth Government Licenses shall be
transferred in accordance with Section 5.4; and the Wyeth Data [***] shall be
delivered as promptly as reasonably possible, [***]. Wyeth will deliver all
documents in electronic form where available and practical. All costs associated
with delivery and preparation of the Acquired Assets (other than the Acquired
Assets to be prepared as part of the Services) shall be solely at Wyeth’s
expense and, unless otherwise specified in this Agreement or the quality
technical agreements attached as Schedule 7.1(A) or Schedule 7.1(B), shall be
delivered in a manner mutually agreed by the Parties.


ARTICLE 4
INTELLECTUAL PROPERTY RIGHTS


4.1 COLLABORATION TECHNOLOGY.

                (a)     Michigan Retained Rights. As of the Closing Date, Wyeth
shall execute and deliver a copy to MedImmune of a license agreement in favor of
Michigan in the form attached hereto as Schedule 4.1(a), it being understood
that such license will provide for an irrevocable, royalty-free license to
utilize any “Improvements” (as defined in Section 2.3 of the Michigan Agreement)
to the Product generated by Wyeth in the manufacture, use, marketing or sale of
Products, as set forth in Section 9.4 of the Michigan Agreement, and subject to
the restrictions placed upon Michigan under Section 3.4 of the Michigan
Agreement.

                (b)     Joint Technology.

                        (i)     Wyeth hereby grants to MedImmune an exclusive,
perpetual, irrevocable, right and license (with the right to sublicense and to
authorize the further grant of sublicenses, in each case, solely with respect to
the Products), under Wyeth’s interest in the Joint Technology and any Joint
Patents, to make, have made, use, sell, offer for sale and import, anywhere in
the Royalty Territory, the Products in the Field. It is understood and agreed by
the Parties that each Party has the right to use the Joint Technology and under
any Joint Patents, to (A) make, have made, use, sell, offer for sale and import
products other than the Products anywhere in the world, and (B) make, have made,
use, sell, offer for sale and import Products outside the Field anywhere in the
world, in each case, without duty to account to the other Party, provided, that
Wyeth’s rights to practice any and all Joint Technology and Joint Patents (if
any) shall be subject to the provisions of Article 5.

                        (ii)     To the knowledge of each Party, the Patents on
Schedule 4.1(b) are the only Joint Patents in existence as of the Closing Date
(excluding any Subsequent Patents deemed to be Joint Patents pursuant to Section
3.4).

        4.2 Product Trademarks. Wyeth agrees and acknowledges that from and
after the Closing Date, it has no right, title or interest in and to use the
trademarks FluMist™ and FluEnz™, and any mark consisting of the trademarks
FluMist™ or FluEnz™, nor has it any right, title or interest in and to the
goodwill of the business symbolized thereby and any applications and
registrations for the same. Wyeth shall not adopt, use or register any other
domain name, trademark or service mark confusingly similar to the Domain Name,
the trademarks FluMist™, FluEnz™, the Wyeth Trademarks, or any mark comprising
the term, alone or in combination, FLUMIST or FLUENZ, in any context on the
Internet or elsewhere in any country. The Parties agree that domain names,
trademarks or service marks using the words “FLU” or “MIST” used separately, but
not in combination with each other, shall not be prohibited hereunder.

        4.3 Wyeth Covenant Not to Assert. Wyeth agrees, effective as of the
Closing Date, that neither it nor any of its Affiliates (and, in each case, nor
any such entity’s successors or assigns) shall assert or enforce against
MedImmune, its Affiliates or any licensee, sublicensee or distributor (and, in
each case, such entity’s successor or assign) of a Product (each a “MedImmune
Party” and collectively, the “MedImmune Parties”), any intellectual property
right owned or licensed by Wyeth as of the Closing Date that would prevent,
limit or restrict any of the MedImmune Parties from conducting any and all
development, manufacture, use, importation, offer for sale or sale of any
Product in the Field anywhere in the Royalty Territory. The foregoing covenant
shall remain in effect with respect to a MedImmune Party during such time as
such MedImmune Party is engaged in any development, manufacture, use,
importation, offer for sale or sale of any Product in the Field anywhere in the
Royalty Territory.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

        4.4 Additional Wyeth Licenses. Wyeth hereby grants to MedImmune:

                (a)     an exclusive (subject to any licenses granted or
required to be granted by Wyeth to WARF as required by the WARF License
Agreement or the WARF Sublicense Agreement), perpetual, irrevocable, right and
license (with the right to sublicense and to authorize the further grant of
sublicenses, in each case, solely with respect to the Products) to use the Wyeth
Product Specific Know-How (whether patented or not) and the Wyeth General
Know-How (whether patented or not) to research, develop, make, have made, use,
sell, offer for sale, import and export Products, in each case in the Field and
in the Royalty Territory;

                (b)     an exclusive, perpetual, irrevocable, right and license
(with the right to sublicense and to authorize the further grant of sublicenses,
in each case, solely with respect to the Products) to use the Wyeth Work Product
to research, develop, make, have made, use, sell, offer for sale, import and
export Products, in each case in the Field and in the Royalty Territory; and

                (c)     an exclusive, perpetual, irrevocable, right and license
(with the right to sublicense and to authorize the further grant of sublicenses,
in each case, solely with respect to the Products) under the Subsequent Patents
(other than any Joint Patents included therein) to research, develop, make, have
made, use, sell, offer for sale, import and export Products, in each case in the
Field and in the Royalty Territory.


ARTICLE 5
NON-COMPETITION; NOTIFICATION; CERTAIN COVENANTS


        5.1 WYETH COVENANT NOT TO COMPETE.

                (a)     Covenant. Subject to Sections 5.1(b) and (c), during the
[***] period following the Closing Date, Wyeth agrees not to promote, sell,
resell, or otherwise commercialize, nor shall Wyeth assist any Third Party or
engage any Third Party to promote, sell, resell, or otherwise commercialize, any
Competitive Vaccine Product in the Royalty Territory, except for any assets
relating to [***]. Notwithstanding the foregoing, nothing in this Section 5.1(a)
shall prevent Wyeth from selling or otherwise transferring [***] to a Third
Party or from using the [***] any Competitive Vaccine Product for sale or
commercialization solely by a Third Party.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                (b)     Covenant Exception. The terms of Section 5.1(a) shall
not apply to any product coming into Wyeth’s control or to which Wyeth otherwise
obtains rights, in either case through, and shall not have the effect of
preventing, any acquisition by Wyeth (by merger, purchase of assets or other
form of acquisition and in one transaction or in a series of transactions) of
any corporation or other entity or person whose business activities include the
promotion, sale, resale, or other commercialization of any Competitive Vaccine
Product in the Royalty Territory (“Competitor Operations”):

                        (i) [***]

                        (ii) [***]

                        (iii) [***]

                (c)     Covenant Termination. Notwithstanding anything to the
contrary herein, the obligation of Wyeth set forth in Section 5.1(a) shall
terminate immediately upon the consummation of: (i) any consolidation or merger
of Wyeth with or into any other corporation or other entity or person, or any
other corporate reorganization, in which the capital stock of Wyeth immediately
prior to such consolidation, merger or reorganization, represents less than
fifty percent (50%) of the voting power of the surviving entity (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; or (ii) any transaction or series
of related transactions to which Wyeth is a party in which in excess of fifty
percent (50%) of Wyeth’s voting power is transferred; or (iii) the consummation
of a sale of all or substantially all of the consolidated assets of Wyeth and
its Affiliates in any transaction or series of related transactions, other than
a sale of all or substantially all of the consolidated assets of Wyeth and its
Affiliates to an entity, more than fifty percent (50%) of the combined voting
power of the voting securities of which are owned by shareholders of Wyeth in
substantially the same proportions as their ownership of Wyeth immediately prior
to such sale.

        5.2 Notification Regarding Master Donor Strains. In the event that Wyeth
does possess or comes into possession of any Master Donor Strains from a Third
Party after the Closing Date, Wyeth agrees not to transfer such Master Donor
Strains to any Third Party or retain for itself such Master Donor Strains, but
shall instead promptly notify MedImmune and return all such Master Donor Strains
to MedImmune or the Third Party, as applicable.

        5.3 Adverse Drug Experiences. To the extent Wyeth receives any
information regarding adverse drug experiences related to the use of the Product
(regardless of where occurring), Wyeth shall promptly provide MedImmune with
such information in accordance with the Adverse Event Reporting Procedures set
forth in Schedule 5.3 or Schedule 7.1, as applicable. From and after (i) in
accordance with those certain activities previously planned under the
Collaboration Agreements, June 17, 2004 with respect to the Frozen Product; and
(ii) the later of (A) June 17, 2004 or (B) the effective date of the transfer of
ownership of the IND (as defined in Section 5.4(a)) with respect to CAIV-T,
MedImmune shall be solely responsible for all pharmacovigilance activities,
including but not limited to: adverse event reporting, including literature
review and associated reporting; adverse event follow-up reporting; preparation
and submission of all safety reports to the regulatory authorities as required
by local laws and/or regulations; maintaining the safety database for such
Product; all interactions with health authorities regarding safety; periodic
submissions; labeling modifications; safety monitoring and detection; and safety
measures (e.g., Dear Doctor Letters, restriction on distribution, etc.).


        5.4 REGULATORY MATTERS.

                (a)     Wyeth shall within fifteen (15) days after the Closing
Date notify the FDA of the transfer to MedImmune of the Investigational New Drug
Application designated as U.S. IND BB-9204 (the “IND”) and promptly provide a
copy of such notice to MedImmune. MedImmune shall within fifteen (15) days after
the receipt of such copy from Wyeth notify the FDA that it accepts such transfer
and perform such other activities as required by the FDA to accept such transfer
and assignment. All transfers shall be made in accordance with applicable laws
and regulations. In addition, promptly following the Signing Date, but in any
event by such date as is necessary to ensure receipt thereof by May 1, 2004,
Wyeth shall notify in writing each Governmental Authority in each country in the
Royalty Territory in which there have been filed or granted a Wyeth Government
License of the intended assignment, pursuant to this Agreement and the intended
transfer to MedImmune of all right, title and interest in and to such Wyeth
Government License, and the rights and responsibilities associated with such
Wyeth Government License. Such notice shall be substantially in the form
attached hereto as Schedule 5.4.

                (b)     In the event it is determined that any Wyeth Government
License cannot be transferred and assigned to MedImmune, and MedImmune
determines to file with the relevant Governmental Authority itself and in its
own name, then, upon MedImmune’s reasonable request, Wyeth will cooperate with
MedImmune (at MedImmune’s expense) to effectuate such filing by MedImmune
(including, by way of example, by executing letters of introduction to such
Governmental Authority) for the purpose of facilitating communications by and
between MedImmune and such Governmental Authority with respect to the
development or registration of Products anywhere in the Royalty Territory.

                (c)     With respect to any Wyeth Government License, Wyeth
hereby grants to MedImmune the exclusive right to use and reference any filings
submitted to Governmental Authorities for such Wyeth Government Licenses and any
data and information contained in such filings or approvals in any filings or
submissions of MedImmune such Governmental Authorities with respect to the
development, registration and commercialization of Products anywhere in the
Royalty Territory.

                (d)     Notwithstanding the foregoing, Wyeth shall maintain and
not transfer or assign those Wyeth Government Licenses that the Parties deem to
be necessary for Wyeth to perform the Services until such time as the Services
are either completed or are no longer required to be performed under this
Agreement, at which time Wyeth shall notify regulatory authorities in all
countries in which there are Wyeth Government Licenses of the transfer to
MedImmune of all interest, rights and responsibilities associated with the Wyeth
Government License. Wyeth shall make available to MedImmune, during normal
business hours, any Wyeth Government Licenses for inspection, copying and
review, upon reasonable request of and at the expense of MedImmune.

        5.5 Licenses. In the event Wyeth discovers (with no obligation to
conduct any independent investigation, except solely to the extent Wyeth
determines necessary to respond to a reasonable and specific request by
MedImmune) any license, permit or approval granted to Wyeth by a Governmental
Authority in the Royalty Territory which is related solely to the transport,
manufacture, export, storage or importation of the Product in the Royalty
Territory, it shall so inform MedImmune, and at MedImmune’s expense, the Parties
shall use their good faith efforts to transfer and assign such additional
license, permit or approval to MedImmune if such transfer and assignment is
possible under applicable law, rule or regulation and would not constitute undue
hardship for Wyeth.

        5.6 Domain Name Transfer. Within five (5) business days after the
Closing Date, Wyeth will complete all steps necessary to effectuate and register
the transfer of the Domain Name with the entity which presently serves as
registrar for the Domain Name. Wyeth further agrees to cooperate with and assist
MedImmune in executing all documents and doing all things that MedImmune
considers reasonably necessary or desirable to effectuate the transfer of the
Domain Name to MedImmune. Wyeth will continue to host the FluMist.com site for a
time not to exceed five (5) business days following the Closing Date (after
which such time, Wyeth will no longer provide the network or network support for
the FluMist.com site).

        5.7 Additional Deliveries. In the event that following the Closing Date,
either MedImmune or Wyeth discovers that (a) any item or information was omitted
(for whatever reason, other than reasons contemplated by Section 18.14) from the
deliveries provided for under Sections 2.3, 3.6 or 5.4; (b) any item or
information was inadvertently omitted from the Schedules provided for in Article
3 (including the applicable provisions of Schedule 7.1 referenced in Section
3.1(j)); (c) the representations and warranties of Wyeth made in Article 9 with
respect to the assets described therein were not true, correct and complete as
of the Closing Date, then Wyeth shall promptly supplement the Schedules, as
applicable, and, subject to Section 18.14, immediately deliver such omitted
items or information to MedImmune so as to correct such deficiency; provided,
that the foregoing shall not limit MedImmune’s rights and remedies at law or in
equity for so long as Wyeth has failed to deliver any omitted item or
information and correct any such deficiency; and provided further, that any such
supplement will reflect missing items and information and shall not be used to
modify or limit any item previously listed.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

        5.8 Observation Rights. Wyeth shall allow designated MedImmune employees
or agents (at MedImmune’s expense), subject to binding confidentiality and
non-use obligations and/or agreements with MedImmune no less restrictive than
the terms of Article 14, to visit Wyeth’s facilities and have reasonable access
to Wyeth’s personnel for the purpose of coordinating and observing the transfer
of assets and property to MedImmune under this Agreement and the provision of
Services hereunder. Wyeth shall provide MedImmune with reasonable advance notice
of the foregoing activities and the Parties shall take all reasonable efforts to
coordinate such activities in a timely manner. All MedImmune employees and
agents participating in such facility visits shall comply with all Wyeth written
policies and procedures while on Wyeth sites as reasonably notified in advance
by Wyeth (for clarity, any such policies and procedures shall not have the
effect of limiting, restricting or modifying MedImmune’s rights under this
Agreement).

        5.9 Further Assurances. Wyeth agrees to execute, acknowledge and deliver
such further instruments, and to do all such other reasonable acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

        5.10 Applicable Laws. Wyeth shall comply (and cause its Affiliates to
comply) in all material respects with all applicable laws and regulations in
Wyeth’s performance of the Services (including, without limitation, export
control laws or regulations), and shall maintain all applicable permits and
licenses necessary to perform such Services. MedImmune shall comply (and cause
its Affiliates and use commercially reasonable efforts to require its licensees,
sublicensees and distributors (in each case, other than Wyeth or Wyeth’s
Affiliates) to comply) in all material respects with all applicable laws and
regulations in MedImmune’s research, development, manufacturing and
commercialization of the Products and in the performance of MedImmune’s
obligations under this Agreement.

        5.11 Limitation on Right to Hire Certain Employees. For the period
between the Signing Date and the earliest of: (i) termination of this Agreement
per Section 16.2; (ii) completion of the Transition Services to be performed by
Wyeth under this Agreement, or (iii) termination by MedImmune of the Transition
Services as provided in Section 8.4(a) (such period, the “Transition Services
Period”), MedImmune may solicit, offer employment to and/or enter into
employment agreements with, but (a) shall not hire and shall cause its
Affiliates not to hire any of the Wyeth employees identified on Schedule 5.11
attached hereto (the “Key Transition Employees”) and (b) shall and shall cause
its Affiliates to take no action to encourage, induce or otherwise cause any Key
Transition Employee to discontinue his or her employment with Wyeth or any of
Wyeth’s Affiliates prior to the end of the Transition Services Period, in each
case without obtaining Wyeth’s prior written consent to do so. MedImmune may
hire any Key Transition Employee immediately after such Key Transition
Employee’s involuntary termination by Wyeth. In the event that a Key Transition
Employee’s employment with Wyeth is terminated (other than involuntarily by
Wyeth) before completion of the Transition Services Period, then MedImmune may
hire such Key Transition Employee only after the earlier of (i) the expiration
or termination of the Transition Services Period or (ii) [***] have

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

passed following the termination of such Key Transition Employee’s employment
with Wyeth or any of Wyeth’s Affiliates. Notwithstanding the foregoing, in the
event MedImmune requests Wyeth’s consent for a Key Transition Employee to
commence employment with MedImmune prior to the completion of the Transition
Services Period, Wyeth shall consider such request in good faith after good
faith discussions with MedImmune about the matter. Any such discussions must
address solutions to any disruption to the performance of the Transition
Services which may result from such Key Transition Employee discontinuing his or
her employment relationship with Wyeth, including, without limitation, reducing
the requested Transition Services to be provided by Wyeth. Prior to the granting
of any such consent to hire a Key Transition Employee, Wyeth must be satisfied
in its sole reasonable discretion that the financial benefit anticipated to be
received by Wyeth under Section 6.3 hereof and its ability to perform the
Transition Services will not be adversely affected. For purposes of this Section
5.11, a Key Transition Employee shall be considered to be “hired” by MedImmune
or an Affiliate of MedImmune on the date that such Key Transition Employee
commences employment (as distinct from the date upon which such person accepted
an offer of employment) with MedImmune or such Affiliate or otherwise commences
providing services to or for MedImmune or such Affiliate in consideration for
which such Key Transition Employee reasonably expects to receive compensation,
directly or indirectly (other than under the terms of this Agreement), from
MedImmune or such Affiliate.


ARTICLE 6
PAYMENTS

        6.1 MedImmune Diligence. MedImmune at its sole discretion shall have the
right to discontinue, terminate, or modify from time to time and at any time any
and all development or commercialization of any Product in any country.

        6.2 Up-Front Payment. In addition to the other payments hereunder,
MedImmune shall pay to Wyeth a non-refundable, one-time payment in the amount of
[***] consideration for the Acquired Assets and the other rights and licenses
granted to MedImmune hereunder, including, without limitation, the licenses
granted in Sections 4.1(b) and 4.4.


        6.3 MILESTONE PAYMENTS.

                (a)     In addition to the other payments hereunder, within
thirty (30) days following the achievement of the following milestones (it being
recognized that for certain of such milestones the activities to be performed to
achieve such milestones are currently being performed under the applicable
quality technical agreement attached as either Schedule 7.1(B) in connection
with the delivery of CTM Deliverables or Schedule 7.1(A) in connection with the
transfer of certain manufacturing activities and the sharing of certain
information that the Parties had previously planned to effect in connection with
the Collaboration Agreements), MedImmune

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

shall pay to Wyeth the applicable non-refundable payments below, subject to the
terms and conditions set forth in Section 6.3(b) below:



Milestone Event Amount (i)     [***]     [***]    

--------------------------------------------------------------------------------

(ii)   [***]   [***]  

--------------------------------------------------------------------------------

(iii)   [***]   [***]  

--------------------------------------------------------------------------------

(iv)   [***]   [***]  

--------------------------------------------------------------------------------

(v)   [***]   [***]  

--------------------------------------------------------------------------------

(vi)   [***]   [***]  

--------------------------------------------------------------------------------

(vii)   [***]   [***]  

--------------------------------------------------------------------------------

(viii)   [***]   [***]  

--------------------------------------------------------------------------------

(ix)   [***]   [***]  

--------------------------------------------------------------------------------

(x)   [***]   [***]  

--------------------------------------------------------------------------------

(xi)   [***]   [***]  

--------------------------------------------------------------------------------

                (b)     Milestone Reduction. Notwithstanding the foregoing, and
subject to the terms of Section 6.3(c) the milestone payments set forth in
clauses 6.3(a)(i) through (vi) above shall be reduced as follows in the event
that the corresponding milestone events are achieved during the periods
specified below:

                        (i)     The milestone payment set forth in clause
6.3(a)(i) shall be reduced: (A) to [***] in the event that the corresponding
milestone event is achieved after [***] but on or before [***]; (B) to [***] in
the event that the corresponding milestone event is achieved after [***]but on
or before [***]; (C) to [***] in the event that the corresponding milestone
event is achieved after [***] but on or before [***]; and (D) to [***] in the
event that the corresponding milestone event is achieved after [***].

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                        (ii)     The milestone payment set forth in clause
6.3(a)(ii) shall be reduced (it being understood that the following dates are
based upon [***]: (A) to [***] in the event that the corresponding milestone
event is achieved after [***] but on or before [***]; (B) to [***] in the event
that the corresponding milestone event is achieved after [***] but on or before
[***]; (C) to [***] in the event that the corresponding milestone event is
achieved after [***] but on or before [***] and (D) to [***] in the event that
the corresponding milestone event is achieved after [***].

                        (iii)        The milestone payment set forth in clause
6.3(a)(iii) shall be reduced: (A) to [***] in the event that the corresponding
milestone event is achieved after [***] but on or before [***]; (B) to [***] in
the event that the corresponding milestone event is achieved after [***] but on
or before [***]; (C) to [***] in the event that the corresponding milestone
event is achieved after [***] but on or before [***], and (D) to [***] in the
event that the corresponding milestone event is achieved after [***].

                        (iv)     The milestone payment set forth in clause
6.3(a)(iv) shall be reduced: (A) to [***] in the event that the corresponding
milestone event is achieved after [***] but on or before [***]; (B) to [***] in
the event that the corresponding milestone event is achieved after [***] but on
or before [***]; (C) to [***] in the event that the corresponding milestone
event is achieved after [***] but on or before [***], and (D) to [***] in the
event that the corresponding milestone event is achieved after [***].

                        (v)     The milestone payment set forth in clause
6.3(a)(v) shall be reduced: (A) to [***] in the event that the corresponding
milestone event is achieved after [***] but on or before [***]; (B) to [***] in
the event that the corresponding milestone event is achieved after [***] but on
or before [***]; (C) to [***] in the event that the corresponding milestone
event is achieved after [***] but on or before [***], and (D) to [***] in the
event that the corresponding milestone event is achieved after [***].

                        (vi)     The milestone payment set forth in clause
6.3(a)(vi) shall be reduced: (A) to [***] in the event that the corresponding
milestone event is achieved after [***] but on or before [***]; (B) to [***] in
the event that the corresponding milestone event is achieved after [***] but on
or before [***]; (C) to [***] in the event that the corresponding milestone
event is achieved after [***].

                (c)     MedImmune Delays. With respect to milestone payments set
forth in clauses 6.3(a)(i) through (vi) as adjusted under clauses 6.3(b)(i)
through (vi) above, respectively, in the event that Wyeth misses a milestone due
date as a direct result of MedImmune’s failure to deliver or, cause the delivery
of, any material reasonably necessary for Wyeth to complete its obligations
under Sections 6.3 or 7.1, the dates set forth in clause 6.3(b) applicable to
the missed milestone due date shall be extended by the same number of days
MedImmune delayed delivery.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

        6.4 Milestone Payments [***]. In addition to the other payments
hereunder, within thirty (30) days following the achievement by MedImmune
(taking into account all Net Sales of all MedImmune Parties) of the following
milestones during the Royalty Term and in the Royalty Territory, MedImmune shall
pay to Wyeth the applicable non-refundable, one-time payments below:

Milestone Event Amount (i)     [***]     [***]    

--------------------------------------------------------------------------------

(ii)   [***]   [***]  

--------------------------------------------------------------------------------

        For the avoidance of doubt, (a) each milestone payment under this
Section 6.4 shall be payable only once during the Royalty Term, irrespective of
the number of additional Flu Seasons during which or Products for which the
milestone events may be achieved, and (b) both milestone payments under this
Section 6.4 shall be payable if both milestone events are achieved in the same
Flu Season.

        6.5 Royalties.

                (a)     Royalty Rate. With respect to Net Sales occurring during
each Flu Season during the Royalty Term, MedImmune shall pay a royalty to Wyeth
equal to:

                        (i) [***]

                        (ii) [***]

                        (iii) [***]

                        (iv) [***]

                (b)        Royalty Term. MedImmune shall pay the royalties set
forth in Section 6.5(a) above during the period commencing on the first day of
the first Flu Season during which MedImmune first launches a Non-Frozen Product
for commercial sale in any one of the United States, Germany, France, Spain,
Italy, Japan or the United Kingdom (collectively, the “Major Market Countries”)
and ending on the earlier to occur of (i) [***] during which such Non-Frozen
Product is first launched for commercial sale in any one of the Major Market
Countries, or (ii) the permanent cessation of sales of all Products by MedImmune
or its Affiliates, licensees, sublicensees and distributors (in each case, other
than Wyeth or Wyeth’s Affiliates) in the Royalty Territory (such period, the
“Royalty Term”). For the avoidance of doubt, unless terminated pursuant to
clause

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

    (ii)        above, the Royalty Term shall last for [***] regardless of the
number of Products launched. [***]

                (b)     Royalty Reports and Payments. Within sixty (60) days
after the first day of January, April, July and October of each Flu Season
during the Royalty Term, MedImmune shall deliver to Wyeth a true and accurate
report of Net Sales of Product sold by MedImmune, its Affiliates, licensees or
sublicensees, and distributors during the preceding three (3) month period (any
such period, a “Royalty Period”), accompanied by all royalties due under Section
6.5(a) for the period covered by such report. Such report shall also include the
information necessary for Wyeth to verify “Net Sales” during the applicable
period on a country-by-country (or such other territory as is reported by a
MedImmune licensee, sublicensee or Distributor (in each case, other than Wyeth
or Wyeth’s Affiliates)) and Product-by-Product basis.

        6.6 Payment Method. All payments due to Wyeth under this Agreement shall
be made by MedImmune in the United States in U.S. Dollars by wire transfer to a
bank account designated by Wyeth.

        6.7 Exchange Rate. For any given Royalty Period, if any portion of Net
Sales would be otherwise determined in currency other than U.S. Dollars then,
for the purposes of calculating royalties due under Section 6.5(a), that portion
of Net Sales attributable to each type of such currency will be converted to
U.S. Dollars in the following manner:

                (a)     Net Sales will be determined in its original currency
for each of the three (3) months during the Royalty Period; then

                (b)     the Net Sales values for each month as calculated under
Section 6.7(a) will be separately converted into U.S. Dollars based on the
average rate of exchange for that month (based on daily noon buying rates for
cable transfers in New York City certified for customs purposes by the Federal
Reserve Bank of New York, available on the website for the Board of Governors of
the Federal Reserve System (or any successor entity)); and then

                (c)     the portion of Net Sales attributable to that currency
for that Royalty Period will be the sum of the three (3) monthly values
calculated under Section 6.7(b).

        6.8 Withholdings. All taxes, assessments and fees of any nature levied
or incurred on account of any payments accruing under this Agreement, by
national, state or local governments, will be assumed and paid by MedImmune,
except taxes levied thereon as income taxes to Wyeth, and if such taxes are
required to be withheld by MedImmune by the applicable national, state or local
governmental entity, then MedImmune shall deduct such taxes from such payments
due to Wyeth and shall pay such taxes on the account of Wyeth, and shall secure
and provide to Wyeth a receipt of such payment, together with copies of all
pertinent communications from or with such governmental entities with respect
thereto. MedImmune

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

agrees to reasonably cooperate with Wyeth in any effort by Wyeth in claiming any
exemption from such deductions or withholdings under any double taxation or
similar agreement or treaty from time to time in force and in minimizing the
amount required to be so withheld or deducted, such cooperation to consist of
providing receipts of payment of such withheld tax or other documents reasonably
available to MedImmune.


        6.9 RECORDS; AUDIT.

                (a)     Records. MedImmune will maintain, and cause its
Affiliates, licensees, sublicensees and distributors (in each case, other than
Wyeth or Wyeth’s Affiliates) to maintain, complete and accurate records
regarding its activities relating to this Agreement (including, without
limitation, the means of calculating the amounts which are relevant to the
calculation of Net Sales under this Agreement), and such records shall be
retained and open during reasonable business hours for a period of [***] from
the creation of individual records for examination or for a longer period of
time, if required by applicable law, and not more often than once each calendar
year, by an independent certified public accountant that is selected by Wyeth
and reasonably acceptable to MedImmune for the sole purpose of verifying the
correctness of calculations and classifications of payments made by MedImmune,
its Affiliates, licensees, sublicensees or distributors, under this Agreement
and that is subject to a binding confidentiality and non-use agreement no less
restrictive than the terms of Article 14. The auditing expense shall be paid by
Wyeth; provided, however, that if the audit reveals an underpayment by
MedImmune, of amounts due under this Agreement [***] MedImmune shall bear and
promptly reimburse Wyeth for the accounting expense. In any case, MedImmune
shall make any payments necessary to Wyeth to correct any underpayment by
MedImmune. Any records or accounting information received from MedImmune, its
Affiliates, licensees, sublicensees or distributors shall be Confidential
Information for purposes of Article 14. Results of any such audit shall be
provided to both Parties, subject to Article 14.

                (b)     Audit. If there is a dispute between the Parties
following any audit performed pursuant to Section 6.9(a), either Party may refer
the issue (an “Audit Disagreement”) to an independent certified public
accountant for resolution. In the event an Audit Disagreement is submitted for
resolution by either Party, the Parties shall comply with the following
procedures:

                        (i)     The Party submitting the Audit Disagreement for
resolution shall provide written notice to the other Party that it is invoking
the procedures of this Section 6.9(b).

                        (ii)     Within thirty (30) business days of the giving
of such notice, the Parties shall jointly select a recognized international
accounting firm to act as an independent expert to resolve such Audit
Disagreement.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                        (iii)     The Audit Disagreement submitted for
resolution shall be described by the Parties to the independent expert in
writing within ten (10) business days of the selection of such independent
expert.

                        (iv)     The independent expert shall render a decision
on the matter (including a determination with respect to the allocation of costs
as described in Section 6.9(c)) as soon as practicable.

                        (v)     The decision of the independent expert shall be
final and binding, unless such Audit Disagreement involves alleged fraud, breach
of this Agreement or construction or interpretation of any of the terms and
conditions hereof.

                (c)     Costs. The independent expert shall determine the
allocation among the Parties of responsibility for the fees and expenses
incurred by or on behalf of the independent expert (including any Third Party
support staff retained by or on behalf of the independent expert or other costs
incurred by or on behalf of the independent expert) in carrying out the dispute
resolution procedures specified above in connection with such Audit
Disagreement, and such decision shall be final and binding on the Parties in
accordance with Section 6.9(b)(v).


ARTICLE 7
SERVICES

        7.1 Transition Services. Wyeth shall provide and deliver, and as
necessary shall cause its Affiliates or relevant Third Parties to provide and
deliver, the transition services and items specified on Schedule 7.1
(collectively, the “Transition Services”) in each case by the respective dates
described on such schedule and in accordance with the terms and conditions of
this Agreement. As applicable, the Transition Services will be performed in
accordance with the quality technical agreement attached as Schedule 7.1(A).
Wyeth will deliver the CTM Deliverables in accordance with Schedule 7.1(B),
subject to the milestones and related payments set forth in Sections 6.3(a)(i)
through 6.3(a)(iv); but in any event, Wyeth shall deliver the CTM Deliverables
as soon as reasonably practicable upon their completion.

        7.2 Additional Transition Services. [***] MedImmune may from time to
time reasonably request in writing that Wyeth perform any services that are
within the general scope of the Transition Services but not set forth on
Schedule 7.1, and the Parties shall promptly negotiate in good faith the
addition of such services to Schedule 7.1.

        7.3 Technical Services. From time to time during the period commencing
as of the Closing Date and extending until [***], in addition to the Transition
Services, MedImmune may submit a written request that Wyeth perform up to [***],
in the aggregate, per Flu Season of manufacturing, quality assurance and quality
control, regulatory and clinical development services with respect to the
Products in the Royalty Territory. Wyeth shall provide such reasonably requested
services, to the extent Wyeth has available the necessary expertise at the time
of such request, subject to good faith agreement between the Parties as to the
scope of services to be provided and the costs to be paid (which in all cases
shall be governed by the terms and conditions of this Agreement, including
Article 8; provided, that such costs shall be established by the good faith
agreement of the Parties if the requested services are not included within the
types of services to which Fully Absorbed Costs apply and are not covered by
functional categories of employees described in Schedule 1.32). Such agreement
shall be memorialized in one or more schedules and incorporated herein as
Schedule 7.3.

        7.4 Services. It is understood that the performance of the Transition
Services and Additional Transition Services may be subject to disruption that
may be a consequence of the announcement of this Agreement, but such disruption
does not release Wyeth from its obligations to perform such Services in
accordance with the terms of this Agreement.

        7.5 Transition Coordination. As of the Closing Date and for the duration
of the Transition Services, each Party shall designate one or more employees to
coordinate the management of the Transition Services. At least once each month,
these coordinators (or their respective designees) shall meet either in-person
or by telephone to assess the progress towards completion of the Transition
Services and each will use his or her reasonable efforts to facilitate
completion of the Transition Services, including the review of the budgets for,
and the costs and expenses incurred in connection with the performance of, the
Transition Services.


ARTICLE 8
SERVICE TERMS AND CONDITIONS

        8.1 Standards of Performance. Wyeth shall provide (and cause its
Affiliates to provide) the Services with at least the same level of skill,
quality, care, timeliness, and cost-effectiveness as such services, functions,
equipment and tasks existed or were performed prior to the Signing Date. In
completing the Services, unless otherwise stated in Schedule 7.1 or Schedule 7.3
or otherwise agreed in writing by the Parties, Wyeth agrees to provide its own
equipment, tools and other materials at its own expense, subject to the terms of
Section 8.2; to the extent that the Services include tasks that Wyeth has not
performed prior to the Signing Date, then Wyeth shall have the right to
determine in good faith and in its reasonable discretion the level of skill and
the amount of resources appropriate to such task. MedImmune will make its
facilities, equipment, materials and employees available to Wyeth when as
necessary and reasonably requested by Wyeth for the provision of the Services.

        8.2[***] Payment. For any Services performed by Wyeth, MedImmune shall
reimburse Wyeth for (a) [***], (b) [***]

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

[***], (c) [***], (d) the [***]and (e) any [***] (collectively, the “Service
Fees”). The Parties agree that MedImmune shall not be obligated to reimburse
Wyeth for Service Fees in excess of the Approved Amounts (as hereinafter
defined). For purposes of this Article 8, the “Approved Amounts” mean the
amounts comprising [***] of the budget amounts set forth on Schedule 8.2 (the
“Budgeted Amounts”), as may be amended in accordance with this Agreement, for
the aggregate Service Fees described in (a), (b) and (e) above (it being
understood that Schedule 8.2 shall be amended to include amounts for any
modifications to the Transition Services to be provided under Section 7.1 as may
be agreed upon by the Parties or for any Additional Transition Services to be
provided under Sections 7.2 or 7.3 as may be agreed upon by the Parties).

        8.3 Payment Terms.

                (a)     The Parties agree that all expenses relating to the
technology transfer activities provided for in the quality technical agreements,
and the manufacture, development and commercialization of the Products shall be
the responsibility of MedImmune, effective as of the Closing Date but upon such
effectiveness, MedImmune also agrees to reimburse Wyeth for any such expenses
incurred on and after the Signing Date, in accordance with the provisions of
Section 8.2.

                (b)     At the end of each calendar month during which Services
were provided, Wyeth will provide to MedImmune a detailed written invoice for
amounts owed by MedImmune to Wyeth under Section 8.2 (such amounts in no event
to exceed the Approved Amounts for such Services), such invoice to describe the
applicable Services, number of hours worked by employee, functional area and
tasks performed. All Service Fees shall be payable in full within thirty (30)
days after receipt by MedImmune of such invoice.


        8.4 TERMINATION OF SERVICES.

                (a)     Termination. MedImmune may terminate any and all
Services at any time at its convenience upon fifteen (15) days’ prior written
notice to Wyeth.

                (b)     Payment. Upon such optional termination of any Services,
MedImmune will pay to Wyeth, subject to Section 8.2 and Section 8.4(c):

                        (i)     [***];

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

                        (ii)     [***];

                        (iii)     [***].

                (c)     Invoices. Following termination of Services prior to
their completion under this Section 8.4, Wyeth will provide to MedImmune
detailed written monthly invoices for amounts owed by MedImmune to Wyeth under
this Section 8.4 (such amounts in no event to exceed the Approved Amounts for
such Services), describing, as applicable, the Services [***] and the items
described above to the extent owed by MedImmune and all such amounts shall be
payable within thirty (30) days after receipt by MedImmune of each such invoice.

                (d)        Completion of Services. For the avoidance of doubt,
completion of Services will not be deemed to be a “termination” of such Services
within the meaning of this Section 8.4.

        8.5 Dispute Resolution. Notwithstanding MedImmune’s obligation under
Section 8.3 or Section 8.4, as applicable, to pay each invoice in full,
MedImmune may, in good faith, dispute amounts reflected in the invoices for
Services, but only to the extent that [***].


ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF WYETH

        Wyeth represents and warrants as of the Signing Date as follows:

        9.1 Due Organization. Wyeth is a corporation duly organized under the
laws of the State of Delaware and has all necessary power and authority to
conduct its business in the manner in which it is currently being conducted.

        9.2 Wyeth Patents. Neither Wyeth nor its Affiliates owns or has license
rights in, in whole or in part, any Patent that relates to Wyeth
Product-Specific Know-How or solely to the research, development, manufacture,
use, sale, offer for sale or importation of any Products, except license rights
pursuant to the WARF License Agreement.

        9.3 Third Party Agreements. Neither Wyeth nor any of its Affiliates has
entered into any agreement with any Third Party pursuant to which such Third
Party has granted a license, or covenant not to sue or to assert, under such
Third Party’s Patents, which Patents which relate to the research, development,
manufacture, use, sale, offer for sale of any Products, other than the WARF
License Agreement.

        9.4 Transferred Intellectual Property, Wyeth Data and Wyeth Materials;
Wyeth Product Specific Know-How.

                (a)     Wyeth is the sole owner of all Transferred Intellectual
Property, Wyeth Data and Wyeth Materials, free and clear of any Encumbrances.
Wyeth is not obligated to make any payment to any person or entity for the use
or other exploitation of any of the Transferred Intellectual Property, Wyeth
Data or Wyeth Materials, except for the payment for the performance of Third
Party services with respect to such Transferred Intellectual Property, Wyeth
Data or Wyeth Materials.

                (b)     To the knowledge of Wyeth, Wyeth has taken commercially
reasonable measures and precautions, consistent with its customary practices
with respect to information or materials of a similar nature and import,
appropriate to protect and maintain the confidentiality and secrecy of the Wyeth
Data. Wyeth has not transferred to any Third Party any of the Wyeth Materials
except pursuant to an agreement regulating the use and handling and further
transfer by such Third Party.

                (c)     Wyeth has not received any written notice or other
communication from any Third Party of any actual, alleged, possible or potential
infringement, misappropriation or unlawful use of, any intellectual property or
proprietary right owned or used by such Third Party and relating to the use of
the Wyeth Transferred Intellectual Property, the Wyeth Data or the Wyeth
Materials. To the knowledge of Wyeth, with no duty to investigate, no Third
Party is infringing, misappropriating or making any unlawful use of any
Transferred Intellectual Property, Wyeth Data or Wyeth Materials.

                (d)     Schedule 3.1(c) is a true and accurate list of all of
the biological materials owned by Wyeth which (i) have been used by Wyeth solely
in the research, development or manufacture of the Products, other than the
MedImmune Product Materials, and excluding all non-proprietary materials, such
as reagents and other consumables that are generally available or (ii) have been
derived from any MedImmune Product Materials and any and all progeny,
derivatives, replications, variants, recombinants, and reassortants thereof,
whether generated by viral replication or by recombinant genetic engineering
methods (it being understood that certain items set forth on Schedule 3.1(c) may
be MedImmune Product Materials, and accordingly, are not owned by Wyeth).

                (e)     Wyeth owns or Controls all Wyeth Product Specific
Know-How free and clear of any Encumbrances, except for (i) the rights granted
to MedImmune under this Agreement, (ii) rights granted to Michigan pursuant to
Section 4.1(a), or (iii) any rights granted or to be granted to WARF as required
by the WARF License Agreement or the WARF Sublicense Agreement. To the knowledge
of Wyeth, Wyeth has taken commercially reasonable measures and precautions,
consistent with its customary practices with respect to information or materials
of a similar nature and import, appropriate to protect and maintain the
confidentiality and secrecy of the Wyeth Product Specific Know-How.

                (f)     Schedule 3.1(j) is a complete and accurate list of (i)
all Government Licenses filed by Wyeth and its Affiliates with or issued to
Wyeth and its Affiliates by United States Governmental Authorities and (ii) to
the best knowledge of Wyeth, all Government Licenses filed by Wyeth and its
Affiliates with or issued to Wyeth and its Affiliates by Governmental
Authorities with jurisdiction outside the United States.

        9.5 MedImmune Collaboration Intellectual Property. Wyeth has not granted
any sublicense in or to or otherwise Encumbered any of the MedImmune
Collaboration IP.


        9.6 MEDIMMUNE PRODUCT MATERIALS.

                (a)     Wyeth has not transferred, licensed or granted any
right, title or interest in or to, any of the master virus seeds, master working
seeds or virus seeds that comprise part of the MedImmune Product Materials, or
any and all progeny, derivatives, replications, variants, recombinants, and
reassortants thereof.

                (b)     Wyeth and its Affiliates do not possess any Master Donor
Strains, and, since entering into the Collaboration Agreements have not
transferred any Master Donor Strains to any Third Party.

                (c)     Wyeth has not entered into any covenant not to compete
or contract with any Third Party restricting its right to use or practice any of
the Transferred Intellectual Property or MedImmune Collaboration IP to transact
business regarding the Transferred Intellectual Property, MedImmune
Collaboration IP, Wyeth Data or Wyeth Materials in any market or geographical
area or with any Third Party.


        9.7 PROCEEDINGS; ORDERS.

                (a)     There is no pending proceeding, and to the knowledge of
Wyeth, no Third Party has threatened by written notice or other communication to
commence any proceeding: (i) that involves Wyeth and that relates to the
Acquired Assets; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, the
execution of this Agreement and the Closing. To the knowledge of Wyeth, no event
has occurred, and no claim, dispute or other condition or circumstance exists,
that might give rise to or serve as a basis for the commencement of any such
proceeding.

                (b)     To the knowledge of Wyeth, there is no judicial or
administrative order relating to any Products to which Wyeth is subject, except
as provided on Schedule 9.7(b).

        9.8 Authority; Binding Nature of Agreements. Wyeth has the power and
authority to enter into and to perform its obligations under this Agreement. The
execution, delivery and performance by Wyeth of this Agreement have been duly
authorized by all necessary corporate action on the part of Wyeth. This
Agreement constitutes the legal, valid and binding obligation of Wyeth,
enforceable against Wyeth in accordance with its terms, subject to (i) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies.


        9.9 NON-CONTRAVENTION; CONSENTS.

                (a)     The consummation or performance of any of the
obligations under this Agreement by Wyeth will not (with or without notice or
lapse of time):

                        (i)     contravene, conflict with or result in a
violation of (A) any of the provisions of Wyeth’s Certificate of Incorporation
or bylaws, or (B) any resolution adopted by Wyeth’s Board of Directors (or any
committee thereof) or stockholders;

                        (ii)     except as contemplated by Section 11.1(c), to
the knowledge of Wyeth, contravene, conflict with or result in a violation of,
any legal requirement or any judicial or administrative order to which Wyeth, or
any of the assets owned or used by Wyeth, is subject; provided, that MedImmune
acknowledges that Wyeth is subject to the consent decree set forth on Schedule
9.7(b); or

                        (iii)     result in the imposition or creation of any
Encumbrance upon or with respect to the Acquired Assets, except as expressly
provided for in this Agreement in Section 6.5.

                (b)     except as contemplated by Section 11.1(c) and as
provided in Schedule 9.7(b), and except as necessary to effect the assignment of
the Government Licenses pursuant to Section 3.1(j) or Section 5.4, Wyeth was
not, is not or will not be required to make any filing with or give any notice
to, or to obtain any consent from, any Governmental Authority in connection with
the consummation or performance of this Agreement.

        9.10 Brokers. Wyeth has not agreed or become obligated to pay, or has
taken any action that might result in any Third Party claiming to be entitled to
receive, any brokerage commission, finder’s fee or similar commission or fee in
connection with this Agreement.

        9.11 Disclaimer. WYETH MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF INFRINGEMENT, TITLE, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE) EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 9.
WITHOUT LIMITATION OF THE FOREGOING, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS
ARTICLE 9, NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS EXTENDING
ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE ACQUIRED ASSETS, THE
TRANSFERRED INTELLECTUAL PROPERTY OR THE TRANSITION SERVICES.

        9.12 Survival. The representations and warranties set forth in (i)
Sections 9.4(a), 9.4(b), 9.4(e), 9.5 and 9.6 shall expire four (4) years after
the Closing Date; (ii) Sections 9.1, 9.2, 9.3, 9.4(c), 9.4(d), 9.4(f), 9.7, 9.8,
and 9.9 shall expire two (2) years after the Closing Date; and (iii) Section
9.10 shall survive indefinitely after the Closing Date. Any claims made with
respect to such representations and warranties (including, without limitation,
any claim made under Section 13.1) must be brought prior to the applicable
expiration date (if any) for such representation and warranty; provided,
however, that such expiration date shall not affect the continued adjudication
of such claim brought prior to such applicable expiration date.


ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF MEDIMMUNE

        MedImmune represents and warrants as of the Signing Date as follows:

        10.1 Due Organization. MedImmune is a corporation duly organized under
the laws of the State of Delaware, and has all necessary power and authority to
conduct its business in the manner in which it is currently being conducted.


        10.2 NON-CONTRAVENTION; CONSENTS.

                (a)     The consummation or performance of any of the
obligations under this Agreement by MedImmune will not (with or without notice
or lapse of time):

                        (i)     contravene, conflict with or result in a
violation of (A) any of the provisions of MedImmune’s Certificate of
Incorporation or bylaws or (B) any resolution adopted by MedImmune’s Board of
Directors (or any committee thereof) or stockholders; or

                        (ii)     except as contemplated by Section 11.2(a), to
the knowledge of MedImmune, contravene, conflict with or result in a violation
of any legal requirement or any judicial or administrative order to which
MedImmune or any of the assets owned or used by MedImmune is subject.

                (b)     Except as contemplated by Section 11.2(a), MedImmune was
not, is not and will not be required to make any filing with or give any notice
to, or to obtain any consent from, any person in connection with the
consummation or performance of this Agreement.

        10.3 Proceedings; Orders. There is no pending proceeding, and to the
knowledge of MedImmune, MedImmune has not received written notice or other
communication threatening to commence any proceeding: (i) that relates to or
might affect the Acquired Assets or the ability of MedImmune to perform this
Agreement; or (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, the execution of this
Agreement and the Closing. To the knowledge of MedImmune, no event has occurred,
and no claim, dispute or other condition or circumstance exists, that might give
rise to or serve as a basis for the commencement of any such proceeding.

        10.4 Authority; Binding Nature of Agreement. MedImmune has the right,
power and authority to enter into and perform its obligations under this
Agreement. The execution, delivery and performance of this Agreement by
MedImmune have been duly authorized by all necessary corporate action on the
part of MedImmune. This Agreement constitutes the legal, valid and binding
obligation of MedImmune, enforceable against MedImmune in accordance with its
terms, subject to (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.

        10.5 Brokers. MedImmune has not agreed or become obligated to pay, or
taken any action that might result in any person or entity claiming to be
entitled to receive, any brokerage commission, finder’s fee or similar
commission or fee in connection with this Agreement.

        10.6 Disclaimer. MEDIMMUNE MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF INFRINGEMENT, TITLE, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE) EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 10.

        10.7 Survival. The representations and warranties set forth in (i)
Sections 10.1 through 10.4 shall expire two (2) years after the Closing Date;
and (ii) Section 10.5 shall survive indefinitely after the Closing Date. Any
claims made with respect to such representations and warranties (including,
without limitation, any claim made under Section 13.2) must be brought prior to
the applicable expiration date (if any) for such representation and warranty;
provided, however, that such expiration date shall not affect the continued
adjudication of any such claim brought prior to such applicable expiration date.


ARTICLE 11
PRE-CLOSING COVENANTS


        11.1 PRE-CLOSING COVENANTS OF WYETH.

                (a)     Access. Subject to the provisions of the confidentiality
obligations below in Article 14, during the period from the Signing Date through
the Closing Date (the “Pre-Closing Period”), Wyeth will, after receiving
reasonable advance notice from MedImmune, give MedImmune reasonable access
(during normal business hours) to Wyeth’s facilities and to Wyeth’s books and
records relating to the Acquired Assets and will provide MedImmune with such
information regarding the Acquired Assets and any other appropriate matters
germane to the subject matter of this Agreement as MedImmune may reasonably
request.

                (b)     Conduct of Business. Except as contemplated or permitted
by this Agreement, or as otherwise approved in writing by MedImmune, during the
Pre-Closing Period Wyeth will not (i) license or dispose of any material
Acquired Assets, (ii) prematurely terminate or materially amend, grant a
sublicense under or assign any of the Third Party Agreements, or (iii) commit a
material breach of any Third Party Agreement. If Wyeth requests MedImmune’s
approval of a proposed action that would otherwise result in a breach by Wyeth
of this Section 11.1(b), MedImmune will respond promptly to Wyeth’s request and
will not unreasonably withhold its approval of the proposed action.

                (c)     Consents. Wyeth will use commercially reasonable efforts
during the Pre-Closing Period to obtain the Required Third Party Consents and
consents to transfer the Government Licenses as provided in Section 5.4.

                (d)     Conditions. Wyeth will use commercially reasonable
efforts (i) to cause the conditions set forth in Section 12.1 to be satisfied on
a timely basis and (ii) otherwise to cause the Closing to take place as soon as
reasonably practicable.


        11.2 PRE-CLOSING COVENANTS OF MEDIMMUNE.

                (a)     Consents. MedImmune will cooperate with Wyeth, and will
provide Wyeth with such assistance as Wyeth may reasonably request, for the
purpose of attempting to obtain the Required Third Party Consents and consents
to transfer the Government Licenses as provided in Section 5.4.

                (b)     Conditions. MedImmune will use commercially reasonable
efforts (i) to cause the conditions set forth in Section 12.2 to be satisfied on
a timely basis and (ii) otherwise to cause the Closing to take place as soon as
reasonably practicable.

        11.3 HSR Act.

                (a)     Each of MedImmune and Wyeth shall, as promptly as
practicable after the date hereof, file or supply, or cause to be filed or
supplied, all notifications and information required to be filed or supplied
pursuant to the HSR Act in connection with the transactions contemplated by this
Agreement. Each of MedImmune and Wyeth shall furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission which is necessary under the
HSR Act. As promptly as practicable, MedImmune and Wyeth shall make, or cause to
be made, all such other filings and submissions under laws, rules and
regulations applicable to them, or to their Affiliates, as may be required for
them to consummate the transactions contemplated hereby in accordance with the
terms of this Agreement. MedImmune and Wyeth shall keep one another apprised of
the status of any communications with, and inquiries or requests for additional
information from, any governmental authority, including the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice, and shall comply promptly with any such inquiry or
request. MedImmune shall pay the costs of all filing fees under the HSR Act.

                (b)     Each of MedImmune and Wyeth shall use reasonable
commercial efforts to resolve any objections that may be asserted by the United
States Federal Trade Commission and the Antitrust Division of the United States
Department of Justice with respect to the transactions contemplated hereby, and
shall cooperate with each other to contest any challenges to the transactions
contemplated hereby by any such governmental entity. The Parties agree to
cooperate and to use their respective reasonable commercial efforts to obtain
any government clearances or approvals required for Closing under the HSR Act,
to respond to any government requests for information under the HSR Act, and to
contest and resist any action, including any legislative, administrative or
judicial action, and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order (whether temporary, preliminary or
permanent) that restricts, prevents or prohibits the consummation of the
transactions contemplated by this Agreement under the HSR Act or which is
otherwise required to consummate the transactions contemplated by this
Agreement.


ARTICLE 12
CONDITIONS PRECEDENT TO CLOSING

        12.1 Conditions Precedent to MedImmune’s Obligation to Close.
MedImmune’s obligation to purchase the Acquired Assets and to take the other
actions required to be taken by MedImmune at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by MedImmune, in whole or in part, in writing):

                (a)     Accuracy of Representations. Those representations and
warranties of Wyeth set forth in Article 9 shall be accurate in all material
respects as of the Closing Date as if made on and as of the Closing Date.

                (b)     Performance of Covenants. Wyeth shall have performed, in
all material respects, all covenants required by this Agreement to be performed
by Wyeth on or before the Closing Date.

                (c)     HSR Act. The waiting period (and any extension thereof)
applicable to the consummation of the Agreement under the HSR Act applicable to
the transactions contemplated hereby shall have expired or been terminated.

                (d)     Additional Documents. Wyeth shall have executed and
delivered such bills of sale, assignments and other instruments as MedImmune may
reasonably require as necessary to evidence and effectuate the transfer of the
Acquired Assets to MedImmune.

                (e)     No Restraints. No injunction or other order preventing
the consummation of the transactions contemplated by this Agreement shall have
been issued since the Signing Date by any foreign, United States federal or
state court of competent jurisdiction and shall remain in effect; and no
foreign, United States federal or state law, rule or regulation that makes
consummation of the transactions contemplated by this Agreement illegal shall
have been enacted or adopted since the Signing Date and shall remain in effect.

                (f)     Consents. The Required Third Party Consents listed on
Schedule 1.55 shall have been obtained.

        12.2 Conditions Precedent to Wyeth’s Obligation to Close. Wyeth’s
obligation to sell and transfer the Acquired Assets to MedImmune and to take the
other actions required to be taken by Wyeth at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Wyeth, in whole or in part, in writing):

                (a)     Accuracy of Representations. The representations and
warranties of MedImmune set forth in Article 10 shall be accurate in all
material respects as of the Closing Date as if made on and as of the Closing
Date.

                (b)     Performance of Covenants. MedImmune shall have
performed, in all material respects, all covenants required by this Agreement to
be performed by MedImmune on or before the Closing Date.

                (c)     HSR Act. The waiting period (and any extension thereof)
applicable to the consummation of the Agreement under the HSR Act applicable to
the transactions contemplated hereby shall have expired or been terminated.

                (d)     No Restraints. No injunction or other order preventing
the consummation of the transactions contemplated by this Agreement shall have
been issued since the Signing Date by any foreign, United States federal or
state court of competent jurisdiction and shall remain in effect; and no
foreign, United States federal or state, law, rule or regulation that makes
consummation of the transactions contemplated by this Agreement illegal shall
have been enacted or adopted since the Signing Date and shall remain in effect.

                (e)     Additional Documents. MedImmune shall have executed and
delivered such other documents as Wyeth may reasonably require evidencing
MedImmune’s assumption of the obligations being assigned to MedImmune pursuant
to this Agreement.

        12.3 Contracts. The entering into or failure to enter into an agreement
with the Centers for Disease Control and Prevention (CDC) by Wyeth based on the
solicitation submitted to the CDC on April 16, 2004, as amended, shall not be a
condition precedent to Closing, and Wyeth shall have no liability to MedImmune
under this Agreement with respect to the entering into or failure to enter into
such an agreement with the CDC. The entering into or failure to enter into any
other customer contracts by Wyeth shall not be a condition precedent to Closing
and Wyeth shall have no liability to MedImmune under this Agreement for failure
by Wyeth to enter into any other customer contracts.


ARTICLE 13
INDEMNIFICATION

        13.1 Indemnification by Wyeth. Except as set forth in Section 13.2
hereof, and except to the extent caused by MedImmune’s, or its Affiliates’,
licensees’, sublicensees’ or distributors’, (in each case, other than Wyeth’s or
Wyeth Affiliates’) negligent, reckless or willful acts or omissions, Wyeth shall
indemnify, defend and hold MedImmune and its directors, officers, employees,
agents and Affiliates harmless from and against any liabilities, damages, costs
or expenses, including reasonable attorneys’ fees (collectively, “Damages”)
incurred or suffered as the result of Third Party claims, demands, or judgments
to the extent arising out of or relating to: (a) any activity by Wyeth or its
Affiliates after the Closing that leads to the injury, death, or illness of any
person, by reason of the failure of the Clinical Trial Material Deliverables to
conform to applicable specifications, to the extent such failure was caused by
the gross negligence or willful misconduct of Wyeth or its Affiliates, provided
that such indemnification shall be only to the extent that such non-conforming
Clinical Trial Material Deliverables were under the sole control of Wyeth or its
Affiliates, and provided further that MedImmune shall have the burden of proof
in all cases under this subsection (a); or (b) any material breach of any
covenant, agreement, representation or warranty of Wyeth contained in this
Agreement. The indemnification obligations imposed under Section 13.1(b) arising
in connection with the breach of any representation or warranty by Wyeth shall
expire upon the expiration of the applicable representation or warranty as set
forth in Section 9.12, or, if later, with respect to any claim brought under
this Section 13.1 prior to the expiration date of the applicable representation
and warranty, until the final adjudication of such claim.

        13.2 Indemnification by MedImmune. Except as set forth in Section 13.1
hereof, and except to the extent caused by Wyeth’s or its Affiliates’,
licensees’, sublicensees’ or distributors’ (in each case, other than MedImmune’s
or its Affiliates’) negligent, reckless or willful acts or omissions, MedImmune
shall indemnify, defend and hold Wyeth and its directors, officers, employees,
agents and Affiliates harmless from and against any Damages incurred or suffered
as the result of Third Party claims, demands, or judgments, to the extent
arising out of or relating to: (a) any activities relating to any Product,
including without limitation the development, manufacture, storage,
distribution, promotion, and commercialization of Products, that are performed
by or on behalf of MedImmune, its Affiliates, licensees, sublicensees or
distributors (in each case, other than Wyeth or Wyeth’s Affiliates) after the
Closing; and (b) any material breach of any covenant, agreement, representation
or warranty of MedImmune contained in this Agreement. The indemnification
obligations imposed under Section 13.2(b) arising in connection with the breach
of any representation or warranty by MedImmune shall expire upon the expiration
of the applicable representation or warranty as set forth in Section 10.7, or,
if later, with respect to any claim brought under this Section 13.2 prior to the
expiration date of the applicable representation and warranty, until the final
adjudication of such claim.

        13.3 Indemnification Procedure. Each Party will notify the other Party
in writing in the event it becomes aware of a claim for which indemnification
may be sought hereunder. In case any proceeding (including any governmental
investigation) shall be instituted involving any Party in respect of which
indemnity may be sought pursuant to this Article 13, such Party (the
“Indemnified Party”) shall promptly notify the other Party (the “Indemnifying
Party”) in writing and the Indemnifying Party and Indemnified Party shall meet
to discuss how to respond to any claims that are the subject matter of such
proceeding. The Indemnified Party shall cooperate fully with the Indemnifying
Party in defense of such matter. The Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Party
unless (a) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (b) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. All such fees and expenses shall be reimbursed as they are incurred. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but, if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. The Indemnifying Party shall not, without the
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which the Indemnified Party is, or
arising out of the same set of facts could have been, a party and indemnity
could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims that are the subject matter of such proceeding.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.


        13.4 PAYMENT OF DAMAGES.

                (a)     Any Damages for which an Indemnifying Party is or may
become liable under Sections 13.1 or 13.2 shall be paid first from any funds
available through vaccine injury protection compensation trust established
pursuant to 42 U.S.C. 300 aa-1 et seq. and more specifically under 26 U.S.C.
9510, 4131 and 4132 or other similar legislation, or by a State of the United
States, if applicable.

                (b)     Any Damages not subject to Section 13.4(a) above shall
be the responsibility of the Indemnifying Party.

        13.5 Indemnification for Activities Prior to Closing. The obligations of
the Parties under Article 18 of the U.S. License Agreement, Article 17 of the
International License Agreement, and Article 14 of the Supply Agreement (and,
solely to the extent necessary to give meaning to such obligations, any
representations or warranties contained in these agreements) shall survive
termination of the Collaboration Agreements solely with respect to those
activities conducted prior to the Closing by either of the Parties (including,
without limitation, the manufacture, distribution, or sale of the Frozen Product
during the 2003-2004 Flu Season and the manufacture, testing, and use of
CAIV-T).

        13.6 Insurance. MedImmune shall obtain by the Closing Date and maintain
at all times during the [***], Products Liability Insurance with reputable and
financially secure insurance carriers each having an A.M. Best rating of [***]
or better, to cover its indemnification obligations under Section 13.2, [***].
MedImmune shall provide Wyeth with a Certificate of Insurance evidencing this
coverage within thirty (30) days after the Closing. MedImmune shall have the
right to maintain self-insurance with respect to all or a part of its insurance
obligations under this Section 13.6.


ARTICLE 14
CONFIDENTIALITY


        14.1 NON-DISCLOSURE AND NON-USE.

                (a)     Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, Wyeth agrees to keep confidential, and
not to publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement, any MedImmune Confidential Information.

                (b)     Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, MedImmune agrees to keep confidential,
and not to publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement, any Wyeth Confidential Information.

                (c)     The obligations set forth in the foregoing Sections
14.1(a) and (b) shall not apply to Confidential Information of a Party to the
extent the receiving Party establishes that such Confidential Information:

                        (i)     was already known to the receiving Party, other
than under an obligation of confidentiality, at the time of disclosure by the
other Party;

                        (ii)     was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

                        (iii)     became generally available to the public or
otherwise part of the public domain after its disclosure to the receiving Party,
and other than through any act or omission of the receiving Party in breach of
this Agreement;

                        (iv)     was disclosed to the receiving Party, other
than under an obligation of confidentiality, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others;
or

                        (v)     was independently developed by employees of the
receiving Party who had no knowledge of or access to the Confidential
Information of the other Party.


        14.2 AUTHORIZED DISCLOSURE.

                (a)     Each Party may disclose Confidential Information of the
other Party to the extent such disclosure is required by an order of a court or
other government agency or is required to comply with applicable governmental
regulations, provided, however, that if a Party is required by court order, law
or regulation to make any such disclosures of the other Party’s Confidential
Information it will give reasonable advance notice to the other Party sufficient
to allow such other Party to seek confidential treatment of such Confidential
Information.

                (b)     Wyeth may disclose MedImmune Confidential Information,
without prior notice to MedImmune, (i) in connection with the performance of the
Services described in Article 7, to its Affiliates, permitted subcontractors,
employees, consultants, representatives or agents who are providing such
Services, and (ii) to existing or potential acquirers or merger candidates, each
of whom prior to disclosure must be subject to a binding confidentiality
agreement.

                (c)     MedImmune may disclose Wyeth Confidential Information,
without prior notice to Wyeth, (i) in connection with the research, development,
manufacture, use or sale of Products or in the performance of this Agreement, to
its Affiliates, licensees, sublicensees, employees, consultants, representatives
or agents, and (ii) to existing or potential acquirers or merger candidates,
potential collaborators, investment bankers, existing or potential investors,
venture capital firms or other financial institutions or investors for purposes
of obtaining financing, each of whom prior to disclosure must be subject to a
binding confidentiality agreement.

        14.3 Publicity. The Parties agree that the public announcement of the
execution of this Agreement shall be substantially in the form of the press
release to be mutually agreed to by the Parties. Any other publication, news
release or other written public announcement referring to the other Party
relating to this Agreement, or such other Party’s performance hereunder or under
the Collaboration Agreements, shall first be reviewed and approved by both
Parties, which approval shall not be unreasonably withheld; provided, however,
that any disclosure which is required by law or by stock exchange regulations as
advised by the disclosing Party’s counsel may be made without the prior consent
of the other Party, although the other Party shall be given prompt notice of any
such legally or otherwise required disclosure and to the extent practicable
shall provide the other Party an opportunity to comment on the proposed
disclosure.

        14.4 Publication. Wyeth will submit to MedImmune for review and approval
all proposed academic, scientific and medical publications and public
presentations related to the Products for review in connection with preservation
of Patent rights and/or to determine whether MedImmune Confidential Information
should be modified or deleted, provided, however that after the approval of an
academic, scientific or medical publication and/or public presentation has been
given, Wyeth shall not have to resubmit any such information for re-approval
should it be republished or publicly disclosed in another form, provided, that
such alternative form contains no additional MedImmune Confidential Information
or material modification or deletion that has not be reviewed by MedImmune.
Written copies of such proposed publications and presentations shall be
submitted to MedImmune no later than sixty (60) days before submission for
publication or presentation and MedImmune shall provide its comments with
respect to such publications and presentations within thirty (30) days following
its receipt of such written copy. Wyeth and MedImmune will each comply with
standard academic practice regarding authorship of scientific publications and
recognition of contribution of other parties in any publications relating to the
Products. The Parties acknowledge that Wyeth has existing agreements with
academic investigators, and the provisions of such agreements relating to
publication of scientific and clinical results shall take precedence over the
provisions of this Section 14.4, provided, that to the extent that Wyeth has the
right to review and comment on such publications, it shall provide MedImmune
with the right to review and comment thereon on a timely basis.


ARTICLE 15
MUTUAL RELEASE; LIMITATIONS ON REMEDIES


        15.1 MUTUAL RELEASE.

                (a)     Definitions.

                        (i)     The term “Associated Parties,” when used herein
with respect to a Party, shall mean and include: (A) such Party’s predecessors,
successors, executors, administrators, heirs and estate; (B) such Party’s past,
present and future assigns, directors, officers, employees, agents and
representatives; (C) each entity that such Party has the power to bind (by such
Party’s acts or signature) or over which such Party directly or indirectly
exercises control; and (D) each entity of which such Party owns, directly or
indirectly, at least 50% of the outstanding equity, beneficial, proprietary,
ownership or voting interests. For clarity, the term “Associated Parties” shall
include without limitation any and all Affiliates.

                        (ii)     The term “Claims” shall mean and include all
past, present and future disputes, claims, controversies, demands, rights,
obligations, liabilities, actions and causes of action of every kind and nature,
including without limitation (A) any unknown, unsuspected or undisclosed claim;
(B) any claim or right that may be asserted or exercised in a capacity as a
stockholder, director, officer or employee, or in any other capacity; and (C)
any claim, right or cause of action based upon any breach of any express,
implied, oral or written contract or agreement.

                        (iii)     The term “Released Claims,” when used herein
with respect to a Party, shall mean and include each and every Claim that (A)
such Party may have had in the past, may now have or may have in the future
against the other Party or its Associated Parties, and (B) has arisen or arises
directly or indirectly out of, or relates directly or indirectly to, any
circumstance, agreement, activity, action, omission, event or matter occurring
or existing on or prior to the Signing Date to the extent such Claim relates to
or arises under the Collaboration Agreements; provided, however, that the
Released Claims shall exclude: (1) any and all rights to seek and obtain
indemnification under the Collaboration Agreements to the extent that such
rights expressly survive termination of the Collaboration Agreements pursuant to
Section 13.5 of this Agreement; (2) any and all rights to seek and obtain
enforcement of, or a remedy arising out of the breach of, any obligation
provided for in this Agreement; and (3) any and all rights to seek and obtain
enforcement of (including, without limitation, any and all rights to seek and
obtain indemnification under the Asset Purchase Agreement), or a remedy arising
out of a breach of, any obligation provided for in the Asset Purchase Agreement.

                (b)     Release. Each Party, for itself and for each of its
Affiliates, hereby generally, irrevocably, unconditionally and completely
releases and forever discharges the other Party and each of the other Party’s
Associated Parties from, and hereby irrevocably, unconditionally and completely
waives and relinquishes, each of such Party’s Released Claims.

        15.2 Limitation of Remedies. The Parties agree and acknowledge that,
effective as of the Closing Date, the termination of the Collaboration
Agreements and MedImmune’s acquisition of any and all of the rights in and to
the Acquired Assets described in Article 3, the transfer of those Acquired
Assets pursuant to this Agreement and the licenses described in Sections 4.1 and
4.4 are final and irrevocable and shall in no way be modified, altered or
subject to any limitation, notwithstanding any alleged breach by MedImmune of
any provision hereunder, any alleged breach or default of any other obligation
owed to Wyeth, or termination of all or any portion of this Agreement for any
reason. In the event of any dispute arising out of or relating to MedImmune’s
payment obligations under Article 6 or Article 8 hereunder, Wyeth agrees and
understands that its sole and exclusive remedy for any such claim shall be a
claim for monetary damages from and against MedImmune and that it hereby waives
any and all remedies or claims for equitable or other forms of relief, except
for monetary damages.

        15.3 Consequential Damages. IN NO EVENT WILL EITHER PARTY OR ITS
AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, TREBLE OR
CONSEQUENTIAL DAMAGES, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL
THEORY; PROVIDED, HOWEVER, THAT THIS LIMITATION WILL NOT LIMIT THE
INDEMNIFICATION OBLIGATION OF SUCH PARTY UNDER THE PROVISIONS OF ARTICLE 13 FOR
SUCH DAMAGES CLAIMED BY A THIRD PARTY OR A PARTY’S LIABILITY FOR BREACH OF ITS
OBLIGATIONS UNDER ARTICLE 14.

        15.4 Remedies. Other than as set forth in Section 15.2, nothing in this
Agreement will limit either Party’s right to seek immediate injunctive or other
equitable relief whenever the facts or circumstances would permit a Party to
seek such relief in a court of competent jurisdiction.


ARTICLE 16
CLOSING; TERM AND TERMINATION

        16.1 Term. Unless terminated prior to Closing under Section 16.2, the
terms and conditions of this Agreement will commence on the Signing Date and
will continue in full force and effect indefinitely, except for certain
obligations that are limited in time as specified throughout this Agreement.

        16.2 Termination Right. Either Party shall have the right prior to
Closing to terminate this Agreement effective immediately upon written notice to
the other Party if the Closing does not occur within sixty (60) days after the
date upon which both Parties make the filings under the HSR Act required under
Section 11.3(a) solely because the conditions in Sections 12.1(c) and 12.2(c)
have not been satisfied. After the conditions in Sections 12.1(c) and 12.2(c)
have been fulfilled, either Party may terminate this Agreement prior to Closing
if, and only if, the other Party is unable to fulfill its other Closing
conditions under Sections 12.1 or 12.2, as applicable, and such terminating
Party has not waived fulfillment of such other Closing conditions, in each case
no later than fifteen (15) business days after the satisfaction of the
conditions set forth in Sections 12.1(c) and 12.2(c). Each Party shall be liable
and responsible for all costs incurred by such Party in connection with the
transactions contemplated by this Agreement in the event of such termination.
For avoidance of doubt, neither Party may terminate this Agreement after
Closing.

        16.3 Survival. The provisions of Articles 14, 17 (solely with respect to
disputes arising under this Agreement) and Sections 18.3, 18.5 and 18.7,
together with any definitions used or exhibits, schedules, or appendices
referenced in the foregoing Articles and Sections, will survive any termination
permitted under Section 16.2 of this Agreement.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.


ARTICLE 17
DISPUTE RESOLUTION

        17.1 Executive Officers. The Parties will try to settle their
differences amicably between themselves. If any claim, dispute, or controversy
of whatever nature arising out of or relating to this Agreement, including the
performance or alleged non-performance of a Party of its obligations under this
Agreement (each a “Dispute”) arises between the Parties, then a Party may notify
the other Party in writing of such Dispute. If such Dispute is not resolved
within ten [***] of such notice, the Parties hereby agree to resolve such
Dispute by referring the Dispute to their respective executive officers
designated below or their designees, for attempted resolution by negotiations
within [***] after such notice of Dispute is received. The designated officers
are as follows:

                 For Wyeth:                           [***]

                 For MedImmune:                 [***]

        17.2 Arbitration. In the event the designated officers are unable to
resolve such Dispute within the [***] provided for in Section 17.1 and notice of
such Dispute was delivered at any time prior to [***], then the Parties hereby
agree to resolve such Dispute by final and binding arbitration administered
under the rules of arbitration of the Judicial Arbitration and Mediation
Services (“JAMS”) by one (1) arbitrator appointed in accordance with such rules.
The decision and award rendered by the arbitrator will be final and binding. In
any such arbitration, the arbitrator will not have the right to modify the terms
and conditions of this Agreement. As a result, the rights and obligations of the
Parties will be determined in accordance with the terms and conditions of this
Agreement and any decision or award will be only in accordance with the terms
and conditions of this Agreement (including, with respect to Section 8.5, a
finding by the arbitrator of gross negligence as a condition of any award based
upon such a claim). Without limiting the generality of the foregoing, the
decision of an arbitrator may include the grant of injunctive or equitable
relief, including the remedy of specific performance. The Parties and the
arbitrator will exert best efforts to have the decision and award rendered
within [***] after provision of the notice invoking this arbitration provision.
Judgment upon the award may be entered in any court having jurisdiction thereof.
Any arbitration pursuant to this section will be held in New York, New York or
such other place as may be mutually agreed upon in writing by the Parties.

--------------------------------------------------------------------------------

A mark of [***] on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.


        17.3 LITIGATION.

(a)     In the event the designated officers are unable to resolve such Dispute
within the [***] period under Section 17.1 and notice of such Dispute was
delivered at any time after [***], then the Parties hereby agree that they shall
be permitted to pursue all available remedies at law or in equity; provided,
however, that no lawsuit may be commenced by a Party unless it gives the other
Party [***] notice of its intent to initiate an action. The Parties agree that
all disputes will be submitted for resolution to the United States District
Court for the Southern District of New York, and consent to venue in and the
jurisdiction of that Court.

                (b)     THE PARTIES WAIVE THE RIGHT TO TRIAL BY JURY.

                (c) [***]

                (d) [***]


ARTICLE 18
MISCELLANEOUS

        18.1 Assignment. Either Party may assign its rights or obligations under
this Agreement in writing. This Agreement shall survive any merger, acquisition
or similar reorganization of either Party with or into, or the sale of all or
substantially all of such Party’s assets related to the business to which this
Agreement relates sale of assets to, another party; provided, that in the event
of such merger, reorganization or sale, no intellectual property rights of the
acquiring corporation shall be included in the technology licensed hereunder.
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the Parties. Any assignment not in accordance with this
Agreement shall be void.

        18.2 Consents Not Unreasonably Withheld or Delayed. Whenever provision
is made in this Agreement for either Party to secure the consent or approval of
the other, that consent or approval shall not unreasonably be withheld or
delayed, unless specifically otherwise provided.

        18.3 Notices. All notices hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission (receipt
verified), mailed by registered or certified mail (return receipt requested),
postage prepaid, or sent by express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice; provided, that notices of a change of address shall be effective
only upon receipt thereof). Notice shall become effective upon receipt.

                                 If to MedImmune:

                                MedImmune Vaccines, Inc.
                                c/o MedImmune, Inc.
                                One MedImmune Way
                                Gaithersburg, MD 20878
                                Attention: Chief Executive Officer
                                Telephone: (301) 398-0000
                                Facsimile: (301) 398-9000

        In either case with a copy to the same address to the attention of
MedImmune’s General Counsel.

                                If to Wyeth:

                                Wyeth Pharmaceuticals
                                500 Arcola Road
                                Collegeville, PA 19426
                                Attention: Senior Vice President, Business
Development
                                Facsimile: Number: (484) 865-9301


                                With a copy to:

                                Wyeth
                                Five Giralda Farms
                                Madison, NJ 07940
                                Attention: General Counsel
                                Facsimile Number: (973) 660-7050


        18.4 Waiver. Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or any other of such Party’s rights or remedies provided in this Agreement.

        18.5 Severability. If any term, covenant or condition of this Agreement
or the application thereof to any Party or circumstances shall, to any extent,
be held to be invalid or unenforceable, then (a) the remainder of this
Agreement, or the application of such term, covenant or condition to the Parties
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this Agreement shall be valid and be enforced to the fullest extent
permitted by law; and (b) the Parties covenant and agree to renegotiate any such
term, covenant or application thereof in good faith in order to provide a
reasonably acceptable alternative to the term, covenant or condition of this
Agreement or the application thereof that is invalid or unenforceable, it being
the intent of the Parties that the basic purposes of this Agreement are to be
effectuated.

        18.6 Construction. Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision. Except where the context otherwise requires,
where used, the singular shall include the plural, the plural the singular, and
the use of any gender shall be applicable to all genders.

        18.7 Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of Delaware, without regard to conflicts of laws,
except for questions regarding Patents, which shall be governed by and
interpreted under the patent laws of the United States.

        18.8 Headings. The Sections and paragraph headings contained herein are
for the purposes of convenience only and are not intended to define or limit the
contents of the Sections or paragraphs to which they apply.

        18.9 Facsimile Execution; Counterparts. This Agreement may be executed
by facsimile and in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


        18.10 ENTIRE AGREEMENT; AMENDMENTS.

                (a)     This Agreement, including all addendums, exhibits,
schedules and attachments attached hereto (including, but not limited to the
quality technical agreements attached as Schedule 7.1(A) and Schedule 7.1(B)),
sets forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties with respect to the subject
matter hereof, and supersedes and terminates all prior agreements and
understandings between the Parties with respect to such subject matter,
including but not limited to the Collaboration Agreements, except as expressly
set forth in Section 2.1. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties with respect to such subject matter other than as
set forth in this Agreement as described above. In the event of any conflict
between this Agreement and the quality technical agreements, this Agreement
shall govern.

                (b)     No alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties. This Agreement,
including without limitation, the addendums, exhibits, schedules and attachments
hereto, is intended to define the full extent of the legally enforceable
undertakings of the Parties with respect to the subject matter hereof, and no
promise or representation, written or oral, which is not set forth explicitly is
intended by either Party to be legally binding. Both Parties acknowledge that in
deciding to enter into the Agreements and to consummate the transaction
contemplated thereby neither Party has relied upon any statement or
representations, written or oral, other than those explicitly set forth herein.

        18.11 Independent Contractors. The status of the Parties under this
Agreement shall be that of independent contractors. Neither Party shall have the
right to enter into any agreements on behalf of the other Party, nor shall it
represent to any person that it has any such right or authority. Nothing in this
Agreement shall be construed as establishing a partnership or joint venture
relationship between the Parties.

        18.12 Currency. The references in this Agreement to amounts expressed in
dollars ($) shall mean United States Dollars.

        18.13 Bankruptcy. All rights and licenses granted by Wyeth under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, U.S.C. (the “Bankruptcy Code”), licenses
and rights to “Intellectual Property” as defined under Section 101(60) of the
Bankruptcy Code. Wyeth agrees that MedImmune, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code. Wyeth agrees during the term of this
Agreement to create and maintain current copies of or, if not amenable to
copying, detailed descriptions or other appropriate embodiments, of all such
intellectual property. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Wyeth under the Bankruptcy
Code, MedImmune shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property and the same, if not already in its possession, shall be
promptly delivered to MedImmune (a) upon any such commencement of a bankruptcy
proceeding upon written request therefor by MedImmune, unless Wyeth elects to
continue to perform all of its obligations under this Agreement, or (b) if not
delivered under (a) above, upon the rejection of this Agreement by or on behalf
of Wyeth upon written request therefor by MedImmune. Any delivery of
descriptions or embodiments of intellectual property pursuant to this Section
18.13 shall not be deemed to effect a transfer of title or other change in
ownership or license rights, or to reduce in any respect the payment obligations
of MedImmune under this Agreement.

        18.14 Force Majeure. No failure or omission by the Parties in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from any cause or
causes beyond the reasonable control of the Parties, including, but not limited
to, the following: acts of God; acts or omissions of any government; any rules,
regulations or orders issued by any governmental authority or by any officer,
department, agency or instrumentality thereof; fire; storm; flood; earthquake;
accident; war; rebellion; terrorism; insurrection; riot; and invasion and
provided, that such failure or omission resulting from one of the above causes
is cured as soon as is practicable after the occurrence of one or more of the
above-mentioned causes. The Party claiming force majeure shall notify the other
Party with notice of the force majeure event as soon as practicable, but in no
event longer than ten (10) business days after its occurrence, which notice
shall reasonably identify such obligations under this Agreement and the extent
to which performance thereof will be affected.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed as of the date first written above by their respective duly
authorized officers.

WYETH, ACTING THROUGH ITS WYETH PHARMACEUTICALS DIVISION   By: /s/ Greg Norden
Name: Greg Norden Title: Senior Vice President MEDIMMUNE VACCINES, INC. By: /s/
David M. Mott Name: David M. Mott Title: CEO

--------------------------------------------------------------------------------

TABLE OF CONTENTS PAGE                     ARTICLE 1 DEFINITIONS      1    
ARTICLE 2 TERMINATION OF COLLABORATION AGREEMENTS    10                    2.1
Collaboration Agreements    10                    2.2 Effects of Termination  
 10                    2.3 Return of Confidential Information, Collaboration
Intellectual Property and MedImmune Product Materials    11      
               2.5 Financial Reconciliation    11                    2.6
2003-2004 Flu Season    12                    2.7 Closing    12     ARTICLE 3
PURCHASE AND SALE OF ASSETS    12                    3.1 Purchase and Sale of
Assets    12                    3.2 Excluded Assets    14                    3.3
Assignment of Contracts and Rights    14                    3.5 Assignment of
WARF License Agreement    15                    3.6 Delivery of Acquired
Assets    16     ARTICLE 4 INTELLECTUAL PROPERTY RIGHTS    16    
               4.1 Collaboration Technology    16                    4.2 Product
Trademarks    17                    4.3 Wyeth Covenant Not to Assert    17    
ARTICLE 5 NON-COMPETITION; NOTIFICATION; CERTAIN COVENANTS    18  
               5.1 Wyeth Covenant Not to Compete    18                    5.2
Notification Regarding Master Donor Strains    19                    5.3 Adverse
Drug Experiences    19                    5.9 Further Assurances    22    
ARTICLE 6 PAYMENTS    23                    6.1 MedImmune Diligence    23    
               6.2 Up-Front Payment    23                    6.3 Milestone
Payments    23                    6.4 Milestone Payments Relating to Product
Sales    26                    6.5 Royalties    26                    6.6
Payment Method    27                    6.7 Exchange Rate    27    
               6.8 Withholdings    27                    6.9 Records; Audit  
 28     ARTICLE 7 SERVICES    29                    7.1 Transition Services  
 29                    7.2 Additional Transition Services    29    
               7.3 Technical Services    29     ARTICLE 8 SERVICE TERMS AND
CONDITIONS    30                    8.1 Standards of Performance    30    
               8.2 Payment    30                    8.3 Payment Terms    31    
               8.4 Termination of Services    31     ARTICLE 9 REPRESENTATIONS
AND WARRANTIES OF WYETH    32                    9.1 Due Organization    33    
               9.2 Wyeth Patents    33                    9.3 Third Party
Agreements    33                    9.4 Transferred Intellectual Property, Wyeth
Data and Wyeth Materials; Wyeth Product Specific Know-How    33         
               9.5 MedImmune Collaboration Intellectual Property    34    
               9.6 MedImmune Product Materials    34                    9.7
Proceedings; Orders    34                    9.8 Authority; Binding Nature of
Agreements    35                    9.9 Non-Contravention; Consents    35    
               9.10 Brokers    35                    9.11 Disclaimer    35    
ARTICLE 10 REPRESENTATIONS AND WARRANTIES OF MEDIMMUNE    36    
               10.1 Due Organization    36                    10.2
Non-Contravention; Consents    36                    10.3 Preceedings; Orders  
 36                    10.4 Authority; Binding Nature of Agreement    37    
               10.5 Brokers    37                    10.6 Disclaimer    37    
ARTICLE 11 PRE-CLOSING COVENANTS    37                    11.1 Pre-Closing
Covenants of Wyeth    37                    11.2 Pre-Closing Covenants of
MedImmune    38                    11.3 HSR Act    38     ARTICLE 12 CONDITIONS
PRECEDENT TO CLOSING    39                    12.1 Conditions Precedent to
MedInnune’s Obligation to Close    39                    12.2 Conditions
Precedent to Wyeth’s Obligation to Close    39     ARTICLE 13 INDEMNIFICATION  
 40                    13.1 Imdemnification by Wyeth    40    
               13.2 Imdemnification by MedImmune    41                    13.3
Imdemnification Procedure    41                    13.4 Payment of Damages    42
    ARTICLE 14 CONFIDENTIALITY    42                    14.1 Non-Disclosure and
Non-Use    42                    14.2 Authorized Disclosure    43    
               14.3 Publicity    44     ARTICLE 15 MUTUAL RELEASE; LIMITATIONS
ON REMEDIES    44                    15.1 Mutual Release    44    
               15.2 Limitation of Remedies    45                    15.3
Consequential Damages    46                    15.4 Remedies    46     ARTICLE
16 CLOSING; TERM AND TERMINATION    46                    16.1 Term    46    
               16.2 Survival    46     ARTICLE 17 DISPUTE RESOLUTION    46    
ARTICLE 18 MISCELLANEOUS    48                    18.1 Assignment    48    
               18.2 Consents Not unreasonably Withheld or Delayed    48    
               18.3 Notices    48                    18.4 Waiver    49    
               18.5 Severability    49                    18.6 Construction  
 49                    18.7 Governing Law    49                    18.8
Headings    49                    18.9 Facsimile Execution; Counterparts    50  
                 18.10 Entire Agreement; Amendments    50    
               18.11 Independent Contractors    50                    18.12
Currency    50                    18.13 Bankruptcy    50    
               18.14 Force Majeure    51  